
	
		II
		Calendar No. 93
		111th CONGRESS
		1st Session
		S. 1229
		[Report No. 111–36]
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2009
			Ms. Landrieu (for
			 herself, Ms. Snowe,
			 Mrs. Shaheen, and
			 Mr. Kerry) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		
			July 2, 2009
			Reported under authority of the order of the Senate of
			 June 25, 2009, by Ms. Landrieu, with an
			 amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To reauthorize and improve the entrepreneurial
		  development programs of the Small Business Administration, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Entrepreneurial Development Act of
			 2009.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE I—Reauthorization
				Sec. 101. Reauthorization.
				TITLE II—Women’s small business
				ownership programs
				Sec. 201. Office of Women’s Business
				Ownership.
				Sec. 202. Women’s Business Center
				Program.
				Sec. 203. National Women’s Business
				Council.
				Sec. 204. Interagency Committee on
				Women’s Business Enterprise.
				Sec. 205. Preserving the independence of
				the National Women’s Business Council.
				Sec. 206. Study and report on women's
				business centers.
				TITLE III—Native American
				small business development program
				Sec. 301. Short title.
				Sec. 302. Native American small business
				development program.
				Sec. 303. Study and report on Native
				American business centers.
				Sec. 304. Office of Native American
				Affairs pilot program.
				TITLE IV—Veterans'
				business center program
				Sec. 401. Veterans' business center
				program; Office of Veterans Business Development.
				Sec. 402. Reporting requirement for
				interagency task force.
				Sec. 403. Repeal and renewal of
				grants.
				TITLE V—Program for investment in
				microentrepreneurs
				Sec. 501. PRIME
				reauthorization.
				Sec. 502. Conforming repeal and
				amendments.
				Sec. 503. References.
				Sec. 504. Rule of
				construction.
				TITLE VI—Other provisions
				Sec. 601. Institutions of higher
				education.
				Sec. 602. Health insurance options
				information for small business concerns.
				Sec. 603. National Small Business
				Development Center Advisory Board.
				Sec. 604. Privacy requirements for SCORE
				chapters.
				Sec. 605. National small business
				summit.
				Sec. 606. SCORE program.
				Sec. 607. Assistance to out-of-state
				small businesses.
				Sec. 608. Small business development
				centers.
				Sec. 609. Evaluation of pilot
				programs.
			
		3.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively;
			(2)the term
			 small business concern has the same meaning as in section 3 of the
			 Small Business Act (15 U.S.C. 632); and
			(3)the term
			 small business development center means a small business
			 development center described in section 21 of the Small Business Act (15 U.S.C. 648).
			IReauthorization
			101.Reauthorization
				(a)In
			 generalSection 20 of the
			 Small Business Act (15 U.S.C. 631 note) is amended—
					(1)by redesignating
			 subsection (j) as subsection (f); and
					(2)by adding at the end the following:
						
							(g)SCORE
				programThere are authorized to be appropriated to the
				Administrator to carry out the SCORE program authorized by section 8(b)(1) such
				sums as are necessary for the Administrator to make grants or enter into
				cooperative agreements for a total of—
								(1)$10,000,000 in
				fiscal year 2010;
								(2)$11,000,000 in
				fiscal year 2011; and
								(3)$13,000,000 in
				fiscal year
				2012.
								.
					(b)Small business
			 development centersSection 21(a)(4)(C)(vii) of the Small
			 Business Act (15 U.S.C. 648(a)(4)(C)(vii)) is amended to read as
			 follows:
					
						(vii)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subparagraph—
							(I)$150,000,000 for
				fiscal year 2010;
							(II)$155,000,000 for
				fiscal year 2011; and
							(III)$160,000,000 for
				fiscal year
				2012.
							.
				(c)Paul D.
			 Coverdell drug-free workplace program
					(1)In
			 generalSection 27(g) of the Small Business Act (15 U.S.C.
			 654(g)) is amended—
						(A)in paragraph (1),
			 by striking fiscal years 2005 and 2006 and inserting
			 fiscal years 2010 through 2012; and
						(B)in paragraph (2),
			 by striking fiscal years 2005 and 2006 and inserting
			 fiscal years 2010 through 2012.
						(2)Conforming
			 amendmentSection 21(c)(3)(T) of the Small Business Act (15
			 U.S.C. 648(c)(3)(T)) is amended by striking October 1, 2006 and
			 inserting October 1, 2012.
					IIWomen’s small
			 business ownership programs
			201.Office of
			 Women’s Business Ownership
				(a)In
			 generalSection 29(g) of the
			 Small Business Act (15 U.S.C. 656(g))
			 is amended—
					(1)in paragraph
			 (2)—
						(A)in subparagraph
			 (B)(i), by striking “in the areas” and all that follows through the end of
			 subclause (I), and inserting the following: “to address issues concerning the
			 management, operations, manufacturing, technology, finance, retail and product
			 sales, international trade, Government contracting, and other disciplines
			 required for—
							
								(I)starting,
				operating, and increasing the business of a small business
				concern;
								;
				and
						(B)in subparagraph
			 (C), by inserting before the period at the end the following: , the
			 National Women’s Business Council, and any association of women’s business
			 centers; and
						(2)by adding at the
			 end the following:
						
							(3)TrainingThe
				Administrator may provide annual programmatic and financial oversight training
				for women’s business ownership representatives and district office technical
				representatives of the Administration to enable representatives to carry out
				their responsibilities.
							(4)Program and
				transparency improvementsThe Administrator shall maximize the
				transparency of the women’s business center financial assistance proposal
				process and the programmatic and financial oversight process by—
								(A)providing public
				notice of the announcement for financial assistance under subsection (b) and
				grants under subsection (l) not later than the end of the first quarter of each
				fiscal year;
								(B)in the
				announcement described in subparagraph (A), outlining award and program
				evaluation criteria and describing the weighting of the criteria for financial
				assistance under subsection (b) and grants under subsection (l);
								(C)minimizing
				paperwork and reporting requirements for applicants for and recipients of
				financial assistance under this section;
								(D)standardizing the
				oversight and review process of the Administration; and
								(E)providing to each
				women’s business center, not later than 60 days after the completion of a site
				visit at the women's business center (whether conducted for an audit,
				performance review, or other reason), a copy of site visit reports and
				evaluation reports prepared by district office technical representatives or
				officers or employees of the
				Administration.
								.
					(b)Change of
			 title
					(1)In
			 generalSection 29 of the Small Business Act (15 U.S.C. 656) is
			 amended—
						(A)in subsection
			 (a)—
							(i)by striking
			 paragraphs (1) and (4);
							(ii)by redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5), respectively; and
							(iii)by inserting
			 before paragraph (4), as so redesignated, the following:
								
									(2)the term
				Director means the Director of the Office of Women's Business
				Ownership established under subsection
				(g);
									; 
							(B)by striking
			 Assistant Administrator each place it appears and inserting
			 Director; and
						(C)in subsection
			 (g)(2), in the paragraph heading, by striking Assistant Administrator
			 and inserting Director.
						(2)Women's Business
			 Ownership Act of 1988Title IV of the Women’s Business Ownership
			 Act of 1988 (15 U.S.C. 7101 et seq.) is amended—
						(A)in section
			 403(a)(2)(B), by striking Assistant Administrator and inserting
			 Director;
						(B)in section 405, by
			 striking Assistant Administrator and inserting
			 Director; and
						(C)in section 406(c),
			 by striking Assistant Administrator and inserting
			 Director.
						202.Women’s
			 Business Center Program
				(a)Women’s Business
			 Center financial assistanceSection 29 of the
			 Small Business Act (15 U.S.C. 656) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by inserting
			 before paragraph (2), as added by section 201(b), the following:
							
								(1)the term
				association of women’s business centers means an
				organization—
									(A)that represents
				not less than 51 percent of the women’s business centers that participate in a
				program under this section; and
									(B)whose primary
				purpose is to represent women’s business
				centers;
									;
				
						(B)by inserting after
			 paragraph (2), as added by section 201(b), the following:
							
								(3)the term
				eligible entity means—
									(A)a private
				nonprofit organization;
									(B)a State, regional,
				or local economic development organization;
									(C)a development,
				credit, or finance corporation chartered by a State;
									(D)a public or
				private institution of higher education (as that term is used in sections 101
				and 102 of the Higher Education Act of 1965 (20 U.S.C. 1001 and 1002));
				or
									(E)any combination of
				entities listed in subparagraphs (A) through
				(D);
									;
				and
						(C)by adding after
			 paragraph (5), as redesignated by section 201(b), the following:
							
								(6)the term
				women's business center means a project conducted by an eligible
				entity under this section that—
									(A)is carried out
				separately from other projects, if any, of the eligible entity; and
									(B)is separate from
				the financial system of the eligible
				entity;
									.
						(2)in subsection
			 (b)—
						(A)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), and adjusting
			 the margins accordingly;
						(B)by striking
			 The Administration and all that follows through 5-year
			 project and inserting the following:
							
								(1)In
				generalThe Administration may provide financial assistance to an
				eligible entity to conduct a project under this
				section
								;
						(C)by striking
			 The projects shall and inserting the following:
							
								(2)Use of
				fundsThe project shall be designed to provide training and
				counseling that meets the needs of women, especially socially and economically
				disadvantaged women, and shall provide
								;
				and
						(D)by adding at the
			 end the following:
							
								(3)Amount of
				financial assistance
									(A)In
				generalThe Administrator may award financial assistance under
				this subsection of not less than $150,000 per year.
									(B)Equal
				allocationsIn the event that the Administration has insufficient
				funds to provide financial assistance of $150,000 for each recipient of
				financial assistance under this subsection in any fiscal year, available funds
				shall be allocated equally to recipients, unless a recipient requests a lower
				amount than the allocated amount.
									(4)Consultation
				with associations of Women’s Business CentersThe Administrator
				shall consult with each association of women’s business centers to
				develop—
									(A)a training program
				for the staff of women’s business centers and the Administration; and
									(B)recommendations to
				improve the policies and procedures for governing the general operations and
				administration of the Women’s Business Center program, including grant program
				improvements under subsection (g)(5).
									;
				
						(3)in subsection
			 (c)—
						(A)in paragraph (1)
			 by striking the recipient organization and inserting an
			 eligible entity;
						(B)in paragraph (3),
			 in the second sentence, by striking a recipient organization and
			 inserting an eligible entity; and
						(C)in paragraph
			 (4)—
							(i)by striking
			 recipient each place it appears and inserting eligible
			 entity; and
							(ii)by striking
			 such organization and inserting the eligible
			 entity;
							(4)in subsection
			 (e)—
						(A)by striking
			 applicant organization and inserting eligible
			 entity;
						(B)by striking
			 a recipient organization and inserting an eligible
			 entity; and
						(C)by striking
			 site;
						(5)by striking
			 subsection (f) and inserting the following:
						
							(f)Applications and
				criteria for initial financial assistance
								(1)ApplicationEach
				eligible entity desiring financial assistance under subsection (b) shall submit
				to the Administrator an application that contains—
									(A)a certification
				that the eligible entity—
										(i)has designated an
				executive director or program manager, who may be compensated from financial
				assistance under subsection (b) or other sources, to manage the center on a
				full-time basis; and
										(ii)as a condition of
				receiving financial assistance under subsection (b), agrees—
											(I)to receive a site
				visit by the Administrator as part of the final selection process;
											(II)to undergo an
				annual programmatic and financial review; and
											(III)to the maximum
				extent practicable, to remedy any problems identified pursuant to the site
				visit or review under subclause (I) or (II);
											(iii)meets the accounting and reporting
				requirements established by the Director of the Office of Management and
				Budget;
										(B)information
				demonstrating that the eligible entity has the ability and resources to meet
				the needs of the market to be served by the women's business center for which
				financial assistance under subsection (b) is sought, including the ability to
				obtain the non-Federal contribution required under subsection (c);
									(C)information
				relating to the assistance to be provided by the women's business center for
				which financial assistance under subsection (b) is sought in the area in which
				the women's business center site is located;
									(D)information
				demonstrating the experience and effectiveness of the eligible entity
				in—
										(i)conducting
				financial, management, and marketing assistance programs, as described under
				subsection (b)(2), which are designed to teach or upgrade the business skills
				of women who are business owners or potential business owners;
										(ii)providing
				training and services to a representative number of women who are socially and
				economically disadvantaged; and
										(iii)using resource
				partners of the Administration and other entities, such as universities;
				and
										(E)a 5-year plan that
				describes the ability of the women's business center for which financial
				assistance is sought—
										(i)to serve women who
				are business owners or potential owners by conducting training and counseling
				activities; and
										(ii)to provide
				training and services to a representative number of women who are socially and
				economically disadvantaged.
										(2)Additional
				informationThe Administrator shall make any request for
				additional information from an organization applying for financial assistance
				under subsection (b) that was not requested in the original announcement in
				writing.
								(3)Review and
				approval of applications for initial financial assistance
									(A)In
				generalThe Administrator shall—
										(i)review each
				application submitted under paragraph (1), based on the information described
				in such paragraph and the criteria set forth under subparagraph (B) of this
				paragraph; and
										(ii)to the extent
				practicable, as part of the final selection process, conduct a site visit at
				each women's business center for which financial assistance under subsection
				(b) is sought.
										(B)Selection
				criteria
										(i)In
				generalThe Administrator shall evaluate applicants for financial
				assistance under subsection (b) in accordance with selection criteria that
				are—
											(I)established before
				the date on which applicants are required to submit the applications;
											(II)stated in terms
				of relative importance; and
											(III)publicly
				available and stated in each solicitation for applications for financial
				assistance under subsection (b) made by the Administrator.
											(ii)Required
				criteriaThe selection criteria for financial assistance under
				subsection (b) shall include—
											(I)the experience of
				the applicant in conducting programs or ongoing efforts designed to teach or
				enhance the business skills of women who are business owners or potential
				business owners;
											(II)the ability of
				the applicant to commence a project within a minimum amount of time;
											(III)the ability of
				the applicant to provide training and services to a representative number of
				women who are socially and economically disadvantaged; and
											(IV)the location for
				the women's business center site proposed by the applicant, including whether
				the applicant is located in a State in which there is not a women's business
				center receiving funding from the Administration.
											(C)ProximityIf
				the principal place of business of an applicant for financial assistance under
				subsection (b) is located less than 50 miles from the principal place of
				business of a women’s business center that received funds under this section on
				or before the date of the application, the applicant shall not be eligible for
				the financial assistance, unless the applicant submits a detailed written
				justification of the need for an additional center in the area in which the
				applicant is located.
									(D)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this subsection for not less than 7
				years.
									;
				and
					(6)in subsection (m),
			 by striking paragraph (3) and inserting the following:
						
							(3)Application and
				approval for renewal grants
								(A)ApplicationEach
				eligible entity desiring a grant under this subsection shall submit to the
				Administrator an application that contains—
									(i)a certification
				that the applicant—
										(I)is a private
				nonprofit organization;
										(II)has designated a
				full-time executive director or program manager to manage the women's business
				center operated by the applicant; and
										(III)as a condition
				of receiving a grant under this subsection, agrees—
											(aa)to receive a site
				visit as part of the final selection process;
											(bb)to submit, for
				the 2 full fiscal years before the date on which the application is submitted,
				annual programmatic and financial review reports or certified copies of the
				compliance supplemental audits under OMB Circular A–133 of the applicant;
				and
											(cc)to remedy any
				problem identified pursuant to the site visit or review under item (aa) or
				(bb);
											(ii)information
				demonstrating that the applicant has the ability and resources to meet the
				needs of the market to be served by the women's business center for which a
				grant under this subsection is sought, including the ability to ability to
				obtain the non-Federal contribution required under paragraph (4)(C);
									(iii)information
				relating to assistance to be provided by the women's business center for which
				a grant under this subsection is sought in the area of the women's business
				center site;
									(iv)information
				demonstrating the use of resource partners of the Administration and other
				entities;
									(v)a 3-year plan that
				describes the ability of the women's business center for which a grant under
				this subsection is sought—
										(I)to serve women who
				are business owners or potential business owners by conducting training and
				counseling activities; and
										(II)to provide
				training and services to a representative number of women who are socially and
				economically disadvantaged; and
										(vi)any additional
				information that the Administrator may reasonably require.
									(B)Review and
				approval of applications for grants
									(i)In
				generalThe Administrator shall—
										(I)review each
				application submitted under subparagraph (A), based on the information
				described in such subparagraph and the criteria set forth under clause (ii) of
				this subparagraph; and
										(II)whenever
				practicable, as part of the final selection process, conduct a site visit at
				each women's business center for which a grant under this subsection is
				sought.
										(ii)Selection
				criteria
										(I)In
				generalThe Administrator shall evaluate applicants for grants
				under this subsection in accordance with selection criteria that are—
											(aa)established
				before the date on which applicants are required to submit the
				applications;
											(bb)stated in terms
				of relative importance; and
											(cc)publicly
				available and stated in each solicitation for applications for grants under
				this subsection made by the Administrator.
											(II)Required
				criteriaThe selection criteria for a grant under this subsection
				shall include—
											(aa)the total number
				of entrepreneurs served by the applicant;
											(bb)the total number
				of new start-up companies assisted by the applicant;
											(cc)the percentage of
				the clients of the applicant that are socially or economically disadvantaged;
				and
											(dd)the percentage of
				individuals in the community served by the applicant who are socially or
				economically disadvantaged.
											(iii)Conditions for
				continued fundingIn determining whether to make a grant under
				this subsection, the Administrator—
										(I)shall consider the
				results of the most recent evaluation of the women's business center for which
				a grant under this subsection is sought, and, to a lesser extent, previous
				evaluations; and
										(II)may withhold a
				grant under this subsection, if the Administrator determines that the applicant
				has failed to provide the information required to be provided under this
				paragraph, or the information provided by the applicant is inadequate.
										(C)NotificationNot
				later than 60 days after the date of the deadline to submit applications for
				each fiscal year, the Administrator shall approve or deny any application under
				this paragraph and notify the applicant for each such application.
								(D)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this paragraph for not less than 7
				years.
								.
					(b)Technical and
			 conforming AmendmentsSection 29 of the
			 Small Business Act (15 U.S.C. 656) is
			 amended—
					(1)in subsection
			 (h)(2), by striking to award a contract (as a sustainability grant)
			 under subsection (l) or;
					(2)in subsection
			 (j)(1), by striking The Administration and inserting Not
			 later than November 1st of each year, the Administrator;
					(3)in subsection
			 (k)—
						(A)by striking
			 paragraphs (1), (2), and (4);
						(B)by redesignating
			 paragraph (3) as paragraph (5); and
						(C)by inserting
			 before paragraph (5), as so redesignated, the following:
							
								(1)In
				generalThere are authorized to be appropriated to the
				Administration to carry out this section, to remain available until
				expended—
									(A)$20,000,000 for
				fiscal year 2010;
									(B)$20,500,000 for
				fiscal year 2011; and
									(C)$21,000,000 for
				fiscal year 2012.
									(2)AllocationOf
				amounts made available pursuant to paragraph (1), the Administrator shall use
				not less than 50 percent for grants under subsection (l).
								(3)Use of
				amountsAmounts made
				available under this subsection may only be used for grant awards and may not
				be used for costs incurred by the Administration in connection with the
				management and administration of the program under this section.
								(4)Continuing grant
				and cooperative agreement authority
									(A)In
				generalThe authority of the Administrator to provide financial
				assistance under this section shall be in effect for each fiscal year only to
				the extent and in the amounts as are provided in advance in appropriations
				Acts.
									(B)Prompt
				disbursementUpon receiving funds to carry out this section for a
				fiscal year, the Administrator shall, to the extent practicable, promptly
				reimburse funds to any women’s business center awarded financial assistance
				under this section if the center meets the eligibility requirements under this
				section.
									(C)RenewalAfter
				the Administrator has entered into a grant or cooperative agreement with any
				women's business center under this section, the Administrator shall not
				suspend, terminate, or fail to renew or extend any such grant or cooperative
				agreement, unless the Administrator—
										(i)provides the
				women's business center with written notification setting forth the reasons for
				that action; and
										(ii)affords the
				center an opportunity for a hearing, appeal, or other administrative proceeding
				under chapter 5 of title 5, United States
				Code.
										; 
						(4)in subsection
			 (m)(4)(D), by striking or subsection (l); and
					(5)by redesignating
			 subsections (m) and (n), as amended by this Act, as subsections (l) and (m),
			 respectively.
					203.National
			 Women’s Business Council
				(a)MembershipSection
			 407(f) of the Women’s Business Ownership Act of 1988 (15 U.S.C. 7107(f)) is
			 amended by adding at the end the following:
					
						(3)Representation
				of member organizationsIn consultation with the chairperson of
				the Council and the Administrator, a national women's business organization or
				small business concern that is represented on the Council may replace its
				representative member on the Council during the service term to which that
				member was
				appointed.
						.
				(b)Authorization of
			 AppropriationsSection 410(a) of the Women’s Business Ownership
			 Act of 1988 (15 U.S.C. 7110(a)) is amended by striking 2001 through
			 2003, of which $550,000 and inserting 2010 through 2012, of
			 which not less than 30 percent.
				204.Interagency
			 Committee on Women’s Business Enterprise
				(a)ChairpersonSection
			 403(b) of the Women’s Business Ownership Act of 1988 (15 U.S.C. 7103(b)) is
			 amended—
					(1)by striking
			 Not later and inserting the following:
						
							(1)In
				generalNot later
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)VacancyIn
				the event that a chairperson is not appointed under paragraph (1), the Deputy
				Administrator of the Small Business Administration shall serve as acting
				chairperson of the Interagency Committee until a chairperson is appointed under
				paragraph
				(1).
							.
					(b)Policy Advisory
			 GroupSection 401 of the Women’s Business Ownership Act of 1988
			 (15 U.S.C. 7101) is amended—
					(1)by striking
			 There and inserting the following:
						
							(a)Establishment of
				CommitteeThere
							;
				and
					(2)by adding at the
			 end the following:
						
							(b)Policy Advisory
				Group
								(1)EstablishmentThere
				is established a Policy Advisory Group within the Interagency Committee to
				assist the chairperson in developing policies and programs under this
				Act.
								(2)MembershipThe
				Policy Advisory Group shall be composed of 7 policy making officials, of
				whom—
									(A)1 shall be a
				representative of the Small Business Administration;
									(B)1 shall be a
				representative of the Department of Commerce;
									(C)1 shall be a
				representative of the Department of Labor;
									(D)1 shall be a
				representative of the Department of Defense;
									(E)1 shall be a
				representative of the Department of the Treasury; and
									(F)2 shall be
				representatives of the Council.
									(3)MeetingsThe
				Policy Advisory Group established under paragraph (1) shall meet not less
				frequently than 3 times each year to—
									(A)plan activities
				for the new fiscal year;
									(B)track year-to-date
				agency contracting activities; and
									(C)evaluate the
				progress during the fiscal year and prepare an annual
				report.
									.
					205.Preserving the
			 independence of the National Women’s Business Council
				(a)FindingsCongress
			 finds the following:
					(1)The National
			 Women’s Business Council provides an independent source of advice and policy
			 recommendations regarding women’s business development and the needs of women
			 entrepreneurs in the United States to—
						(A)the
			 President;
						(B)Congress;
						(C)the Interagency
			 Committee on Women’s Business Enterprise; and
						(D)the
			 Administrator.
						(2)The members of the
			 National Women’s Business Council are small business owners, representatives of
			 business organizations, and representatives of women’s business centers.
					(3)The chairman and
			 ranking member of the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives make
			 recommendations to the Administrator to fill 8 of the positions on the National
			 Women’s Business Council. Four of the positions are reserved for small business
			 owners who are affiliated with the political party of the President, and 4 of
			 the positions are reserved for small business owners who are not affiliated
			 with the political party of the President. This method of appointment ensures
			 that the National Women’s Business Council will provide Congress with
			 nonpartisan, balanced, and independent advice.
					(4)In order to
			 maintain the independence of the National Women’s Business Council and to
			 ensure that the Council continues to provide the President, the Interagency
			 Committee on Women’s Business Enterprise, the Administrator, and Congress with
			 advice on a nonpartisan basis, it is essential that the Council maintain the
			 bipartisan balance established under section 407 of the Women’s Business
			 Ownership Act of 1988 (15 U.S.C. 7107).
					(b)Maintenance of
			 Partisan BalanceSection 407(f) of the Women’s Business Ownership
			 Act of 1988 (15 U.S.C. 7107(f)), as amended by this Act, is amended by adding
			 at the end the following:
					
						(4)Partisan
				balanceWhen filling a vacancy under paragraph (1) of this
				subsection of a member appointed under paragraph (1) or (2) of subsection (b),
				the Administrator shall, to the extent practicable, ensure that there are an
				equal number of members on the Council from each of the 2 major political
				parties.
						(5)AccountabilityIf
				a vacancy is not filled within the 30-day period required under paragraph (1),
				or if there is an imbalance in the number of members on the Council from each
				of the 2 major political parties for a period exceeding 30 days, the
				Administrator shall submit a report, not later than 10 days after the
				expiration of either such 30-day deadline, to the Committee on Small Business
				and Entrepreneurship of the Senate and the Committee on Small Business of the
				House of Representatives, that explains why the respective deadline was not met
				and provides an estimated date on which any vacancies will be filled, as
				applicable.
						.
				206.Study and
			 report on women's business centers
				(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a broad study of the unique economic issues facing women's business
			 centers located in covered areas to identify—
					(1)the difficulties
			 such centers face in raising non-Federal funds;
					(2)the difficulties
			 such centers face competing for financial assistance, non-Federal funds, or
			 other types of assistance;
					(3)the difficulties
			 such centers face in writing grant proposals; and
					(4)other difficulties
			 such centers face because of the economy in the type of covered area in which
			 such centers are located.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report regarding the results of the study
			 conducted under subsection (a), which shall include recommendations, if any,
			 regarding how to—
					(1)address the unique
			 difficulties women's business centers located in covered areas face because of
			 the type of covered area in which such centers are located;
					(2)expand the
			 presence of, and increase the services provided by, women's business centers
			 located in covered areas; and
					(3)best use
			 technology and other resources to better serve women business owners located in
			 covered areas.
					(c)Definition of
			 covered areaIn this section, the term covered area
			 means—
					(1)any State that is
			 predominantly rural, as determined by the Administrator;
					(2)any State that is
			 predominantly urban, as determined by the Administrator; and
					(3)any State or
			 territory that is an island.
					IIINative American
			 small business development program
			301.Short
			 titleThis title may be cited
			 as the Native American Small Business
			 Development Act of 2009.
			302.Native American
			 small business development programThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended—
				(1)by redesignating section 44 as section 45;
			 and
				(2)by inserting after section 43 the
			 following:
					
						44.Native American
				small business development program
							(a)DefinitionsIn
				this section—
								(1)the term
				Alaska Native has the meaning given the term Native
				in section 3(b) of the Alaska Native Claims Settlement Act (43 U.S.C.
				1602(b));
								(2)the term
				Alaska Native corporation has the meaning given the term
				Native Corporation in section 3(m) of the Alaska Native Claims
				Settlement Act (43 U.S.C. 1602(m));
								(3)the term
				Assistant Administrator means the Assistant Administrator of the
				Office of Native American Affairs established under subsection (b);
								(4)the terms
				center and Native American business center mean a
				center established under subsection (c);
								(5)the term
				eligible applicant means—
									(A)an Indian
				tribe;
									(B)a tribal
				college;
									(C)an Alaska Native
				corporation; or
									(D)a private,
				nonprofit organization—
										(i)that provides
				business and financial or procurement technical assistance to any entity
				described in subparagraph (A), (B), or (C); and
										(ii)the majority of
				members of the board of directors of which are members of an Indian tribe;
				or
										(E)a small business
				development center, women's business center, or other private organization
				participating in a joint project;
									(6)the term
				Indian means a member of an Indian tribe;
								(7)the term
				Indian tribe has the meaning given that term in section 4 of the
				Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b);
								(8)the term
				joint project means a project that—
									(A)combines the
				resources and expertise of 2 or more distinct entities at a physical location
				dedicated to assisting the Native American community; and
									(B)submits to the
				Administration a joint application that contains—
										(i)a certification
				that each participant of the project—
											(I)is an eligible
				applicant;
											(II)employs an
				executive director or program manager to manage the center; and
											(ii)provides
				information demonstrating a record of commitment to providing assistance to
				Native Americans and;
										(iii)information
				demonstrating that the participants in the joint project have the ability and
				resources to meet the needs, including the cultural needs, of the Native
				Americans to be served by the project;
										(9)the term
				Native American Business Enterprise Center means an entity
				providing business development assistance to federally recognized tribes and
				Native Americans under a grant from the Minority Business Development Agency of
				the Department of Commerce;
								(10)the term
				Native American small business concern means a small business
				concern that is owned and controlled by—
									(A)a member of an
				Indian tribe; or
									(B)an Alaska Native
				or Alaska Native corporation;
									(11)the term
				Native American small business development program means the
				program established under subsection (c);
								(12)the term
				tribal college has the meaning given the term tribally
				controlled college or university has in section 2(a)(4) of the Tribally
				Controlled Community College Assistance Act of 1978 (25 U.S.C. 1801(a)(4));
				and
								(13)the term
				tribal lands means all lands within the exterior boundaries of any
				Indian reservation.
								(b)Office of Native
				American Affairs
								(1)EstablishmentThere
				is established within the Administration the Office of Native American Affairs,
				which, under the direction of the Assistant Administrator, shall implement the
				programs of the Administration for the development of business enterprises by
				Native Americans.
								(2)PurposeThe
				purpose of the Office of Native American Affairs is to assist Native American
				entrepreneurs to—
									(A)start, operate,
				and increase the business of small business concerns;
									(B)develop management
				and technical skills;
									(C)seek Federal
				procurement opportunities;
									(D)increase
				employment opportunities for Native Americans through the establishment and
				expansion of small business concerns; and
									(E)increase the
				access of Native Americans to capital markets.
									(3)Assistant
				Administrator
									(A)AppointmentThe
				Administrator shall appoint a qualified individual to serve as Assistant
				Administrator of the Office of Native American Affairs in accordance with this
				paragraph.
									(B)QualificationsThe
				Assistant Administrator appointed under subparagraph (A) shall have—
										(i)knowledge of
				Native American culture; and
										(ii)experience
				providing culturally tailored small business development assistance to Native
				Americans.
										(C)Employment
				statusThe Administrator shall establish the position of
				Assistant Administrator as—
										(i)a position at
				GS–15 of the General Schedule; or
										(ii)a Senior
				Executive Service position to be filled by a noncareer appointee, as defined
				under section 3132(a)(7) of title 5, United States Code.
										(D)Responsibilities
				and dutiesThe Assistant Administrator shall—
										(i)in consultation
				with the Associate Administrator for Entrepreneurial Development, administer
				and manage the Native American Small Business Development program established
				under this section;
										(ii)recommend the
				annual administrative and program budgets for the Office of Native American
				Affairs;
										(iii)consult with
				Native American business centers in carrying out the program established under
				this section;
										(iv)recommend
				appropriate funding levels;
										(v)review the annual
				budgets submitted by each applicant for the Native American Small Business
				Development program;
										(vi)select applicants
				to participate in the program under this section;
										(vii)implement this
				section; and
										(viii)maintain a
				clearinghouse for the dissemination and exchange of information between Native
				American business centers.
										(E)Consultation
				requirementsIn carrying out the responsibilities and duties
				described in this paragraph, the Assistant Administrator shall confer with and
				seek the advice of—
										(i)officials of the
				Administration working in areas served by Native American business
				centers;
										(ii)representatives
				of Indian tribes;
										(iii)tribal colleges;
				and
										(iv)Alaska Native
				corporations.
										(c)Native American
				small business development program
								(1)Authorization
									(A)In
				generalThe Administration, through the Office of Native American
				Affairs, shall provide financial assistance to eligible applicants to create
				Native American business centers in accordance with this section.
									(B)Use of
				fundsThe financial and resource assistance provided under this
				subsection shall be used to establish a Native American business center to
				overcome obstacles impeding the creation, development, and expansion of small
				business concerns, in accordance with this section, by—
										(i)reservation-based
				American Indians; and
										(ii)Alaska
				Natives.
										(2)5-Year
				projects
									(A)In
				generalEach Native American business center that receives
				assistance under paragraph (1)(A) shall conduct a 5-year project that offers
				culturally tailored business development assistance in the form of—
										(i)financial
				education, including training and counseling in—
											(I)applying for and
				securing business credit and investment capital;
											(II)preparing and
				presenting financial statements; and
											(III)managing cash
				flow and other financial operations of a business concern;
											(ii)management
				education, including training and counseling in planning, organizing, staffing,
				directing, and controlling each major activity and function of a small business
				concern; and
										(iii)marketing
				education, including training and counseling in—
											(I)identifying and
				segmenting domestic and international market opportunities;
											(II)preparing and
				executing marketing plans;
											(III)developing
				pricing strategies;
											(IV)locating contract
				opportunities;
											(V)negotiating
				contracts; and
											(VI)utilizing varying
				public relations and advertising techniques.
											(B)Business
				development assistance recipientsThe business development
				assistance under subparagraph (A) shall be offered to prospective and current
				owners of small business concerns that are owned by—
										(i)Indians or Indian
				tribes, and located on or near tribal lands; or
										(ii)Alaska Natives or
				Alaska Native corporations.
										(3)Form of Federal
				financial assistance
									(A)Documentation
										(i)In
				generalThe financial assistance to Native American business
				centers authorized under this subsection may be made by grant, contract, or
				cooperative agreement.
										(ii)ExceptionFinancial
				assistance under this subsection to Alaska Native corporations may only be made
				by grant or cooperative agreement.
										(B)Payments
										(i)TimingPayments
				made under this subsection may be disbursed in periodic installments, at the
				request of the recipient.
										(ii)AdvanceThe
				Administrator may disburse not more than 25 percent of the annual amount of
				Federal financial assistance awarded to a Native American small business center
				after notice of the award has been issued.
										(C)Federal
				share
										(i)In
				general
											(I)Initial
				financial assistanceExcept as provided in subclause (II), an
				eligible applicant that receives financial assistance under this subsection
				shall provide non-Federal contributions for the operation of the Native
				American business center established by the eligible applicant in an amount
				equal to—
												(aa)in each of the
				first and second years of the project, not less than 33 percent of the amount
				of the financial assistance received under this subsection; and
												(bb)in each of the
				third through fifth years of the project, not less than 50 percent of the
				amount of the financial assistance received under this subsection.
												(II)RenewalsAn
				eligible applicant that receives a renewal of financial assistance under this
				subsection shall provide non-Federal contributions for the operation of a
				Native American business center established by the eligible applicant in an
				amount equal to not less than 50 percent of the amount of the financial
				assistance received under this subsection.
											(4)Contract and
				cooperative agreement authorityA Native American business center
				may enter into a contract or cooperative agreement with a Federal department or
				agency to provide specific assistance to Native American and other underserved
				small business concerns located on or near tribal lands, to the extent that
				such contract or cooperative agreement is consistent with and does not
				duplicate the terms of any assistance received by the Native American business
				center from the Administration.
								(5)Application
				process
									(A)Submission of a
				5-year planEach applicant for assistance under paragraph (1)
				shall submit a 5-year plan to the Administration on proposed assistance and
				training activities.
									(B)Criteria
										(i)In
				generalThe Administrator shall evaluate applicants for financial
				assistance under this subsection in accordance with selection criteria that
				are—
											(I)established before
				the date on which eligible applicants are required to submit the
				applications;
											(II)stated in terms
				of relative importance; and
											(III)publicly
				available and stated in each solicitation for applications for financial
				assistance under this subsection made by the Administrator.
											(ii)ConsiderationsThe
				criteria required by this subparagraph shall include—
											(I)the experience of
				the applicant in conducting programs or ongoing efforts designed to impart or
				upgrade the business skills of current or potential owners of Native American
				small business concerns;
											(II)the ability of
				the applicant to commence a project within a minimum amount of time;
											(III)the ability of
				the applicant to provide quality training and services to a significant number
				of Native Americans;
											(IV)previous
				assistance from the Administration to provide services in Native American
				communities;
											(V)the proposed
				location for the Native American business center, with priority given based on
				the proximity of the center to the population being served and to achieve a
				broad geographic dispersion of the centers; and
											(VI)demonstrated
				experience in providing technical assistance, including financial, marketing,
				and management assistance.
											(6)Conditions for
				participationEach eligible applicant desiring a grant under this
				subsection shall submit an application to the Administrator that
				contains—
									(A)a certification
				that the applicant—
										(i)is an eligible
				applicant;
										(ii)employs an
				executive director or program manager to manage the Native American business
				center; and
										(iii)agrees—
											(I)to a site visit by
				the Administrator as part of the final selection process;
											(II)to an annual
				programmatic and financial examination; and
											(III)to the maximum
				extent practicable, to remedy any problems identified pursuant to that site
				visit or examination;
											(B)information
				demonstrating that the applicant has the ability and resources to meet the
				needs, including cultural needs, of the Native Americans to be served by the
				grant;
									(C)information
				relating to proposed assistance that the grant will provide, including—
										(i)the number of
				individuals to be assisted; and
										(ii)the number of
				hours of counseling, training, and workshops to be provided;
										(D)information
				demonstrating the effectiveness and experience of the applicant in—
										(i)conducting
				financial, management, and marketing assistance programs designed to educate or
				improve the business skills of, current or prospective Native American business
				owners;
										(ii)providing
				training and services to a representative number of Native Americans;
										(iii)using resource
				partners of the Administration and other entities, including universities,
				Indian tribes, or tribal colleges; and
										(iv)the prudent
				management of finances and staffing;
										(E)the location where
				the applicant will provide training and services to Native Americans;
									(F)a 5-year plan that
				describes—
										(i)the number of
				Native Americans and Native American small business concerns to be served by
				the grant;
										(ii)if the Native
				American business center is located in the continental United States, the
				number of Native Americans to be served by the grant; and
										(iii)the training and
				services to be provided to a representative number of Native Americans;
				and
										(G)if the applicant
				is a joint project—
										(i)a certification
				that each participant in the joint project is an eligible applicant;
										(ii)information
				demonstrating a record of commitment to providing assistance to Native
				Americans; and
										(iii)information
				demonstrating that the participants in the joint project have the ability and
				resources to meet the needs, including the cultural needs, of the Native
				Americans to be served by the grant.
										(7)Review of
				applicationsThe Administrator shall approve or disapprove each
				completed application submitted under this subsection not later than 60 days
				after the date on which the eligible applicant submits the application.
								(8)Program
				examination
									(A)In
				generalEach Native American business center established under
				this subsection shall annually provide to the Administrator an itemized cost
				breakdown of actual expenditures made during the preceding year.
									(B)Administration
				actionBased on information received under subparagraph (A), the
				Administration shall—
										(i)develop and
				implement an annual programmatic and financial examination of each Native
				American business center assisted pursuant to this subsection; and
										(ii)analyze the
				results of each examination conducted under clause (i) to determine the
				programmatic and financial viability of each Native American business
				center.
										(C)Conditions for
				continued fundingIn determining whether to renew a grant,
				contract, or cooperative agreement with a Native American business center, the
				Administration—
										(i)shall consider the
				results of the most recent examination of the center under subparagraph (B),
				and, to a lesser extent, previous examinations; and
										(ii)may withhold such
				renewal, if the Administrator determines that—
											(I)the center has
				failed to provide the information required to be provided under subparagraph
				(A), or the information provided by the center is inadequate;
											(II)the center has
				failed to provide adequate information required to be provided by the center
				for purposes of the report of the Administrator under subparagraph (E);
											(III)the center has
				failed to comply with a requirement for participation in the Native American
				small business development program, as determined by the Administrator,
				including—
												(aa)failure to
				acquire or properly document a non-Federal share;
												(bb)failure to
				establish an appropriate partnership or program for marketing and outreach to
				reach new Native American small business concerns;
												(cc)failure to
				achieve results described in a financial assistance agreement; and
												(dd)failure to
				provide to the Administrator a description of the amount and sources of any
				non-Federal funding received by the center;
												(IV)the center has
				failed to carry out the 5-year plan under in paragraph (6)(F); or
											(V)the center cannot
				make the certification described in paragraph (6)(A).
											(D)Continuing
				contract and cooperative agreement authority
										(i)In
				generalThe authority of the Administrator to enter into
				contracts or cooperative agreements in accordance with this subsection shall be
				in effect for each fiscal year only to the extent and in the amounts as are
				provided in advance in appropriations Acts.
										(ii)RenewalAfter
				the Administrator has entered into a contract or cooperative agreement with any
				Native American business center under this subsection, the Administrator may
				not suspend, terminate, or fail to renew or extend any such contract or
				cooperative agreement unless the Administrator provides the center with written
				notification setting forth the reasons therefor and affords the center an
				opportunity for a hearing, appeal, or other administrative proceeding under
				chapter 5 of title 5, United States Code.
										(E)Management
				report
										(i)In
				generalThe Administration shall prepare and submit to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives an annual report on
				the effectiveness of all projects conducted by Native American business centers
				under this subsection and any pilot programs administered by the Office of
				Native American Affairs.
										(ii)ContentsEach
				report submitted under clause (i) shall include, with respect to each Native
				American business center receiving financial assistance under this
				subsection—
											(I)the number of
				individuals receiving assistance from the Native American business
				center;
											(II)the number of
				startup business concerns created with the assistance of the Native American
				business center;
											(III)the number of
				existing businesses in the area served by the Native American business center
				seeking to expand employment;
											(IV)the number of
				jobs created or maintained, on an annual basis, by Native American small
				business concerns assisted by the center since receiving funding under this
				Act;
											(V)to the maximum
				extent practicable, the amount of the capital investment and loan financing
				used by emerging and expanding businesses that were assisted by a Native
				American business center; and
											(VI)the most recent
				examination, as required under subparagraph (B), and the determination made by
				the Administration under that subparagraph.
											(9)Annual
				reportEach Native American business center receiving financial
				assistance under this subsection shall submit to the Administrator an annual
				report on the services provided with the financial assistance,
				including—
									(A)the number of
				individuals assisted, categorized by ethnicity;
									(B)the number of
				hours spent providing counseling and training for those individuals;
									(C)the number of
				startup small business concerns created or maintained with the assistance of
				the Native American business center;
									(D)the gross receipts
				of small business concerns assisted by the Native American business
				center;
									(E)the number of jobs
				created or maintained by small business concerns assisted by the Native
				American business center; and
									(F)the number of jobs
				for Native Americans created or maintained at small business concerns assisted
				by the Native American business center.
									(10)Record
				retention
									(A)ApplicationsThe
				Administrator shall maintain a copy of each application submitted under this
				subsection for not less than 7 years.
									(B)Annual
				reportsThe Administrator shall maintain copies of the
				certification submitted under paragraph (6)(A) indefinitely.
									(d)Authorization of
				appropriationsThere is authorized to be appropriated $10,000,000
				for each of fiscal years 2010 through 2012, to carry out the Native American
				Small Business Development
				program.
							.
				303.Study and
			 report on Native American business centers
				(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a broad study of the unique economic issues facing Native American
			 business centers to identify—
					(1)the difficulties
			 such centers face in raising non-Federal funds;
					(2)the difficulties
			 such centers face competing for financial assistance, non-Federal funds, or
			 other types of assistance;
					(3)the difficulties
			 such centers face in writing grant proposals; and
					(4)other difficulties
			 such centers face because of the economy in the area in which such centers are
			 located.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report regarding the results of the study
			 conducted under subsection (a), which shall include recommendations, if any,
			 regarding how to—
					(1)address the unique
			 difficulties Native American business centers face because of the type of area
			 in which such centers are located;
					(2)expand the
			 presence of, and increase the services provided by, Native American business
			 centers; and
					(3)best use
			 technology and other resources to better serve Native American business
			 owners.
					(c)Definition of
			 Native American business centerIn this section, the term
			 Native American business center has the meaning given that term in
			 section 44(a) of the Small Business Act, as added by this Act.
				304.Office of
			 Native American Affairs pilot program
				(a)DefinitionIn
			 this section, the term Indian tribe means any band, nation, or
			 organized group or community of Indians located in the contiguous United
			 States, and the Metlakatla Indian Community, whose members are recognized as
			 eligible for the services provided to Indians by the Secretary of the Interior
			 because of their status as Indians.
				(b)AuthorizationThe
			 Office of Native American Affairs of the Administration may conduct a pilot
			 program—
					(1)to develop and
			 publish a self-assessment tool for Indian tribes that will allow such tribes to
			 evaluate and implement best practices for economic development; and
					(2)to provide
			 assistance to Indian tribes, through an interagency working group, in
			 identifying and implementing economic development opportunities available from
			 the Federal Government and private enterprise, including—
						(A)the
			 Administration;
						(B)the Department of
			 Energy;
						(C)the Environmental
			 Protection Agency;
						(D)the Department of
			 Commerce;
						(E)the Federal
			 Communications Commission;
						(F)the Department of
			 Justice;
						(G)the Department of
			 Labor;
						(H)the Office of
			 National Drug Control Policy; and
						(I)the Department of
			 Agriculture.
						(c)Termination of
			 programThe authority to conduct a pilot program under this
			 section shall terminate on September 30, 2012.
				(d)ReportNot
			 later than September 30, 2012, the Office of Native American Affairs shall
			 submit a report to the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives
			 regarding the effectiveness of the self-assessment tool developed under
			 subsection (b)(1).
				IVVeterans'
			 business center program
			401.Veterans' business
			 center program; Office of Veterans Business Development
				(a)In
			 generalSection 32 of the
			 Small Business Act (15 U.S.C. 657b) is amended by striking subsection (f) and
			 inserting the following:
					
						(f)Online
				coordination
							(1)DefinitionIn
				this subsection, the term veterans' assistance provider
				means—
								(A)a veterans'
				business center established under subsection (g);
								(B)an employee of the
				Administration assigned to the Office of Veterans Business Development;
				and
								(C)a veterans
				business ownership representative designated under subsection
				(g)(13)(B).
								(2)EstablishmentThe
				Associate Administrator shall establish an online mechanism to—
								(A)provide
				information that assists veterans' assistance providers in carrying out the
				activities of the veterans' assistance providers; and
								(B)coordinate and
				leverage the work of the veterans' assistance providers, including by allowing
				a veterans' assistance provider to—
									(i)distribute best
				practices and other materials;
									(ii)communicate with
				other veterans' assistance providers regarding the activities of the veterans'
				assistance provider on behalf of veterans; and
									(iii)pose questions
				to and request input from other veterans' assistance providers.
									(g)Veterans'
				Business Center Program
							(1)DefinitionsIn
				this subsection—
								(A)the term
				active duty has the meaning given that term in section 101 of
				title 10, United States Code;
								(B)the term
				private nonprofit organization means an entity that is described
				in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation
				under section 501(a) of such Code;
								(C)the term
				Reservist means a member of a reserve component of the Armed
				Forces, as described in section 10101 of title 10, United States Code;
								(D)the term
				Service Corps of Retired Executives means the Service Corps of
				Retired Executives authorized under section 8(b)(1);
								(E)the term
				small business concern owned and controlled by veterans—
									(i)has the same
				meaning as in section 3(q); and
									(ii)includes a small
				business concern—
										(I)not less than 51
				percent of which is owned by one or more spouses of veterans or, in the case of
				any publicly owned business, not less than 51 percent of the stock of which is
				owned by one or more spouses of veterans; and
										(II)the management
				and daily business operations of which are controlled by one or more spouses of
				veterans;
										(F)the term
				spouse, relating to a veteran, service-disabled veteran, or
				Reservist, includes an individual who is the spouse of a veteran,
				service-disabled veteran, or Reservist on the date on which the veteran,
				service-disabled veteran, or Reservist died;
								(G)the term
				veterans' business center program means the program established
				under paragraph (2)(A); and
								(H)the term
				women’s business center means a women’s business center described
				in section 29.
								(2)Program
				Established
								(A)In
				generalThe Administrator, acting through the Associate
				Administrator, shall establish a veterans' business center program, under which
				the Associate Administrator may provide financial assistance to a private
				nonprofit organization to conduct a 5-year project for the benefit of small
				business concerns owned and controlled by veterans, which may be renewed for
				one or more additional 5-year periods.
								(B)Form of
				Financial AssistanceFinancial assistance under this subsection
				may be in the form of a grant, a contract, or a cooperative agreement.
								(3)Veterans'
				business centersEach private nonprofit organization that
				receives financial assistance under this subsection shall establish or operate
				a veterans' business center (which may include establishing or operating
				satellite offices in the region described in paragraph (5) served by that
				private nonprofit organization) that provides to veterans (including
				service-disabled veterans), Reservists, and the spouses of veterans (including
				service-disabled veterans) and Reservists—
								(A)financial advice,
				including training and counseling on applying for and securing business credit
				and investment capital, preparing and presenting financial statements, and
				managing cash flow and other financial operations of a small business
				concern;
								(B)management advice,
				including training and counseling on the planning, organization, staffing,
				direction, and control of each major activity and function of a small business
				concern;
								(C)marketing advice,
				including training and counseling on identifying and segmenting domestic and
				international market opportunities, preparing and executing marketing plans,
				developing pricing strategies, locating contract opportunities, negotiating
				contracts, and using public relations and advertising techniques; and
								(D)advice, including
				training and counseling, for Reservists and the spouses of Reservists.
								(4)Application
								(A)In
				generalA private nonprofit organization desiring to receive
				financial assistance under this subsection shall submit an application to the
				Associate Administrator at such time and in such manner as the Associate
				Administrator may require.
								(B)5-year
				planEach application described in subparagraph (A) shall include
				a 5-year plan on proposed fundraising and training activities relating to the
				veterans' business center.
								(C)Determination
				and NotificationNot later than 60 days after the date on which a
				private nonprofit organization submits an application under subparagraph (A),
				the Associate Administrator shall approve or deny the application and notify
				the applicant of the determination.
								(D)Availability of
				applicationThe Associate Administrator shall make every effort
				to make the application under subparagraph (A) available online.
								(5)EligibilityThe
				Associate Administrator may select to receive financial assistance under this
				subsection—
								(A)a Veterans
				Business Outreach Center established by the Administrator under section
				8(b)(17) on or before the day before the date of enactment of this
				subsection;
								(B)a private
				nonprofit organization that—
									(i)received financial
				assistance in fiscal year 2006 from the National Veterans Business Development
				Corporation established under section 33; and
									(ii)is in operation
				on the date of enactment of this subsection; or
									(C)other private
				nonprofit organizations located in various regions of the United States, as the
				Associate Administrator determines is appropriate.
								(6)Selection
				criteria
								(A)In
				generalThe Associate Administrator shall establish selection
				criteria, stated in terms of relative importance, to evaluate and rank
				applicants under paragraph (5)(C) for financial assistance under this
				subsection.
								(B)CriteriaThe
				selection criteria established under this paragraph shall include—
									(i)the experience of
				the applicant in conducting programs or ongoing efforts designed to impart or
				upgrade the business skills of veterans, and the spouses of veterans, who own
				or may own small business concerns;
									(ii)for an applicant
				for initial financial assistance under this subsection—
										(I)the ability of the
				applicant to begin operating a veterans' business center within a minimum
				amount of time; and
										(II)the geographic
				region to be served by the veterans business center;
										(iii)the demonstrated
				ability of the applicant to—
										(I)provide managerial
				counseling and technical assistance to entrepreneurs; and
										(II)coordinate
				services provided by veterans services organizations and other public or
				private entities; and
										(iv)for any applicant
				for a renewal of financial assistance under this subsection, the results of the
				most recent examination under paragraph (10) of the veterans' business center
				operated by the applicant.
									(C)Criteria
				publicly availableThe Associate Administrator shall—
									(i)make publicly
				available the selection criteria established under this paragraph; and
									(ii)include the
				criteria in each solicitation for applications for financial assistance under
				this subsection.
									(7)Amount of
				assistanceThe amount of financial assistance provided under this
				subsection to a private nonprofit organization for each fiscal year shall
				be—
								(A)not less than
				$150,000; and
								(B)not more than
				$200,000.
								(8)Federal
				share
								(A)In
				general
									(i)Initial
				financial assistanceExcept as provided in clause (ii), a private
				nonprofit organization that receives financial assistance under this subsection
				shall provide non-Federal contributions for the operation of the veterans
				business center established by the private nonprofit organization in an amount
				equal to—
										(I)in each of the
				first and second years of the project, not less than 33 percent of the amount
				of the financial assistance received under this subsection; and
										(II)in each of the
				third through fifth years of the project, not less than 50 percent of the
				amount of the financial assistance received under this subsection.
										(ii)RenewalsA
				private nonprofit organization that receives a renewal of financial assistance
				under this subsection shall provide non-Federal contributions for the operation
				of the veterans business center established by the private nonprofit
				organization in an amount equal to not less than 50 percent of the amount of
				the financial assistance received under this subsection .
									(B)Form of
				non-federal shareNot more than 50 percent of the non-Federal
				share for a project carried out using financial assistance under this
				subsection may be in the form of in-kind contributions.
								(C)Timing of
				disbursementThe Associate Administrator may disburse not more
				than 25 percent of the financial assistance awarded to a private nonprofit
				organization before the private nonprofit organization obtains the non-Federal
				share required under this paragraph with respect to that award.
								(D)Failure to
				obtain non-federal funding
									(i)In
				generalIf a private nonprofit organization that receives
				financial assistance under this subsection fails to obtain the non-Federal
				share required under this paragraph during any fiscal year, the private
				nonprofit organization may not receive a disbursement under this subsection in
				a subsequent fiscal year or a disbursement for any other project funded by the
				Administration, unless the Administrator makes a written determination that the
				private nonprofit organization will be able to obtain a non-Federal
				contribution.
									(ii)RestorationA
				private nonprofit organization prohibited from receiving a disbursement under
				clause (i) in a fiscal year may receive financial assistance in a subsequent
				fiscal year if the organization obtains the non-Federal share required under
				this paragraph for the subsequent fiscal year.
									(9)Contract
				authorityA veterans' business center may enter into a contract
				with a Federal department or agency to provide specific assistance to veterans,
				service-disabled veterans, Reservists, or the spouses of veterans,
				service-disabled veterans, or Reservists. Performance of such contract shall
				not hinder the veterans' business center in carrying out the terms of the grant
				received by the veterans' business centers from the Administrator.
							(10)Examination and
				determination of viability
								(A)Examination
									(i)In
				generalThe Associate Administrator shall conduct an annual
				examination of the programs and finances of each veterans' business center
				established or operated using financial assistance under this
				subsection.
									(ii)FactorsIn
				conducting the examination under clause (i), the Associate Administrator shall
				consider whether the veterans business center has failed—
										(I)to provide the
				information required to be provided under subparagraph (B), or the information
				provided by the center is inadequate;
										(II)the center has
				failed to comply with a requirement for participation in the veterans' business
				center program, as determined by the Assistant Administrator, including—
											(aa)failure to
				acquire or properly document a non-Federal share;
											(bb)failure to
				establish an appropriate partnership or program for marketing and outreach to
				small business concerns;
											(cc)failure to
				achieve results described in a financial assistance agreement; and
											(dd)failure to
				provide to the Administrator a description of the amount and sources of any
				non-Federal funding received by the center;
											(III)to carry out the
				5-year plan under in paragraph (4)(B); or
										(IV)to meet the
				eligibility requirements under paragraph (5).
										(B)Information
				providedIn the course of an examination under subparagraph (A),
				the veterans' business center shall provide to the Associate
				Administrator—
									(i)an itemized cost
				breakdown of actual expenditures for costs incurred during the most recent full
				fiscal year;
									(ii)documentation of
				the amount of non-Federal contributions obtained and expended by the veterans'
				business center during the most recent full fiscal year; and
									(iii)with respect to
				any in-kind contribution under paragraph (8)(B), ver­i­fi­ca­tion of the
				existence and valuation of such contributions.
									(C)Determination of
				viabilityThe Associate Administrator shall analyze the results
				of each examination under this paragraph and, based on that analysis, make a
				determination regarding the viability of the programs and finances of each
				veterans' business center.
								(D)Discontinuation
				of funding
									(i)In
				generalThe Associate Administrator may discontinue an award of
				financial assistance to a private nonprofit organization at any time if the
				Associate Administrator determines under subparagraph (C) that the veterans'
				business center operated by that organization is not viable.
									(ii)RestorationThe
				Associate Administrator may continue to provide financial assistance to a
				private nonprofit organization in a subsequent fiscal year if the Associate
				Administrator determines under subparagraph (C) that the veterans' business
				center is viable.
									(11)Privacy
				requirements
								(A)In
				generalExcept as provided in subparagraph (B), a veterans'
				business center established or operated using financial assistance provided
				under this subsection may not disclose the name, address, or telephone number
				of any individual or small business concern that receives advice from the
				veterans' business center without the consent of the individual or small
				business concern.
								(B)ExceptionA
				veterans' business center may disclose information described in subparagraph
				(A)—
									(i)if the
				Administrator or Associate Administrator is ordered to make such a disclosure
				by a court in any civil or criminal enforcement action initiated by a Federal
				or State agency; or
									(ii)to the extent
				that the Administrator or Associate Administrator determines that such a
				disclosure is necessary to conduct a financial audit of a veterans' business
				center.
									(C)Administration
				use of informationThis paragraph does not—
									(i)restrict access by
				the Administrator to program activity data; or
									(ii)prevent the
				Administrator from using information not described in subparagraph (A) to
				conduct surveys of individuals or small business concerns that receive advice
				from a veterans' business center.
									(D)RegulationsThe
				Administrator shall issue regulations to establish standards for requiring
				disclosures under subparagraph (B)(ii).
								(12)Report
								(A)In
				generalNot later than 60 days after the end of each fiscal year,
				the Associate Administrator shall submit to the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives a report on the effectiveness of the veterans' business
				center program in each region during the most recent full fiscal year.
								(B)ContentsEach
				report under this paragraph shall include, at a minimum, for each veterans'
				business center established or operated using financial assistance provided
				under this subsection—
									(i)the number of
				individuals receiving assistance from the veterans' business center, including
				the number of such individuals who are—
										(I)veterans or
				spouses of veterans;
										(II)service-disabled
				veterans or spouses of service-disabled veterans; or
										(III)Reservists or
				spouses of Reservists;
										(ii)the number of
				startup small business concerns formed by individuals receiving assistance from
				the veterans' business center, including—
										(I)veterans or
				spouses of veterans;
										(II)service-disabled
				veterans or spouses of service-disabled veterans; or
										(III)Reservists or
				spouses of Reservists;
										(iii)the gross
				receipts of small business concerns that receive advice from the veterans'
				business center;
									(iv)the employment
				increases or decreases of small business concerns that receive advice from the
				veterans' business center;
									(v)to the maximum
				extent practicable, the increases or decreases in profits of small business
				concerns that receive advice from the veterans' business center; and
									(vi)the results of
				the examination of the veterans' business center under paragraph (10).
									(13)Coordination of
				efforts and consultation
								(A)Coordination and
				consultationTo the extent practicable, the Associate
				Administrator and each private nonprofit organization that receives financial
				assistance under this subsection shall—
									(i)coordinate
				outreach and other activities with other programs of the Administration and the
				programs of other Federal agencies;
									(ii)consult with
				technical representatives of the district offices of the Administration in
				carrying out activities using financial assistance under this subsection;
				and
									(iii)provide
				information to the veterans business ownership representatives designated under
				subparagraph (B) and coordinate with the veterans business ownership
				representatives to increase the ability of the veterans business ownership
				representatives to provide services throughout the area served by the veterans
				business ownership representatives.
									(B)Veterans
				business ownership representatives
									(i)DesignationThe
				Administrator shall designate not fewer than 1 individual in each district
				office of the Administration as a veterans business ownership representative,
				who shall communicate and coordinate activities of the district office with
				private nonprofit organizations that receive financial assistance under this
				subsection.
									(ii)Initial
				designationThe first individual in each district office of the
				Administration designated by the Administrator as a veterans business ownership
				representative under clause (i) shall be an individual that is employed by the
				Administration on the date of enactment of this subsection.
									(14)Existing
				contractsAn award of financial assistance under this subsection
				shall not void any contract between a private nonprofit organization and the
				Administration that is in effect on the date of such award.
							(h)Authorization of
				appropriationsThere are authorized to be appropriated—
							(1)to carry out
				subsections (a) through (f), $2,000,000 for each of fiscal years 2010 through
				2012; and
							(2)to carry out subsection (g)—
								(A)$8,000,000 for
				fiscal year 2010;
								(B)$8,500,000 for
				fiscal year 2011; and
								(C)$9,000,000 for
				fiscal year
				2012.
								.
				(b)GAO
			 Report
					(1)DefinitionsIn
			 this subsection—
						(A)the term
			 small business concern owned and controlled by veterans has the
			 meaning given that term in section 32(g) of the Small Business Act, as added by
			 this section; and
						(B)the term
			 veterans’ business center program means the veterans’ business
			 center program established under section 32(g) of the Small Business Act, as
			 added by this section.
						(2)Report
						(A)In
			 generalNot later than 60 days after the end of the second fiscal
			 year beginning after the date on which the veterans’ business center program is
			 established, the Comptroller General of the United States shall evaluate the
			 effectiveness of the veterans’ business center program, and submit to Congress
			 a report on the results of that evaluation.
						(B)ContentsThe
			 report submitted under subparagraph (A) shall include—
							(i)an assessment
			 of—
								(I)the use of amounts
			 made available to carry out the veterans’ business center program;
								(II)the effectiveness
			 of the services provided by each private nonprofit organization receiving
			 financial assistance under the veterans’ business center program;
								(III)whether the
			 services described in clause (ii) are duplicative of services provided by other
			 veteran service organizations, programs of the Administration, or programs of
			 another Federal department or agency and, if so, recommendations regarding how
			 to alleviate the duplication of the services; and
								(IV)whether there are
			 areas of the United States in which there are not adequate entrepreneurial
			 services for small business concerns owned and controlled by veterans and, if
			 so, whether there is a veterans' business center established under the
			 veterans’ business center program providing services to that area; and
								(ii)recommendations,
			 if any, for improving the veteran's business center program.
							402.Reporting
			 requirement for interagency task forceSection 32(c) of the Small Business Act (15
			 U.S.C. 657b(c)) is amended by adding at the end the following:
				
					(4)ReportNot
				less frequently than twice each year, the Administrator shall submit to
				Congress a report on the appointments made to and activities of the task
				force.
					.
			403.Repeal and renewal
			 of grants
				(a)DefinitionIn
			 this section, the term covered grant, contract, or cooperative
			 agreement means a grant, contract, or cooperative agreement that
			 was—
					(1)made or entered
			 into under section 8(b)(17) of the Small Business Act (15 U.S.C. 637(b)(17));
			 and
					(2)in effect on or
			 before the date described in subsection (b)(2).
					(b)Repeal
					(1)In
			 generalSection 8(b) of the Small Business Act (15 U.S.C. 637(b))
			 is amended—
						(A)in paragraph (15),
			 by adding and at the end;
						(B)in paragraph (16),
			 by striking ; and and inserting a period; and
						(C)by striking
			 paragraph (17).
						(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect 60
			 days after the date of enactment of this Act.
					(c)Transitional
			 rules
					(1)In
			 GeneralNotwithstanding any other provision of law, a covered
			 grant, contract, or cooperative agreement shall remain in full force and effect
			 under the terms, and for the duration, of the covered grant, contract, or
			 agreement.
					(2)Additional
			 requirementsAny organization that was awarded or entered into a
			 covered grant, contract, or cooperative agreement shall be subject to the
			 requirements of section 32(g) of the Small Business Act (15 U.S.C. 657b(g)) (as
			 added by this Act).
					(d)Renewal of
			 financial assistanceAn organization that was awarded or entered
			 into a covered grant, contract, or cooperative agreement may apply for a
			 renewal of the grant, contract, or agreement under the terms and conditions
			 described in section 32(g) of the Small Business Act (15 U.S.C. 657b(g)) (as
			 added by this Act).
				VProgram for
			 investment in microentrepreneurs
			501.PRIME
			 reauthorizationThe Small
			 Business Act (15 U.S.C. 631 et seq.) is amended—
				(1)by redesignating
			 sections 37 through 44 as sections 38 through 45, respectively; and
				(2)by inserting after
			 section 36 the following:
					
						37.Program for
				investment in microentrepreneurs
							(a)DefinitionsIn
				this section:
								(1)Associate
				AdministratorThe term Associate Administrator means
				the Associate Administrator for Entrepreneurial Development of the
				Administration.
								(2)Capacity
				building servicesThe term capacity building
				services means services provided to an organization that is, or that is
				in the process of becoming, a microenterprise development organization or
				program, for the purpose of enhancing the ability of the organization to
				provide training and services to disadvantaged entrepreneurs.
								(3)CollaborativeThe
				term collaborative means 2 or more nonprofit entities that agree
				to act jointly as a qualified organization under this section.
								(4)Disadvantaged
				entrepreneurThe term disadvantaged entrepreneur
				means a microentrepreneur that—
									(A)is a low-income
				person;
									(B)is a very
				low-income person; or
									(C)lacks adequate
				access to capital or other resources essential for business success, or is
				economically disadvantaged, as determined by the Administrator.
									(5)Disadvantaged
				native american entrepreneurThe term disadvantaged Native
				American entrepreneur means a disadvantaged entrepreneur who is also a
				member of an Indian Tribe.
								(6)Indian
				tribeThe term Indian tribe has the meaning given
				that term in section 4(e) of the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b(e)).
								(7)IntermediaryThe
				term intermediary means a private, nonprofit entity that seeks to
				serve microenterprise development organizations and programs, as authorized
				under subsection (d).
								(8)Low-income
				personThe term low-income person means a person
				having an income, adjusted for family size, of not more than—
									(A)for metropolitan
				areas, 80 percent of the area median income; and
									(B)for
				nonmetropolitan areas, the greater of—
										(i)80 percent of the
				area median income; or
										(ii)80 percent of the
				statewide nonmetropolitan area median income.
										(9)MicroentrepreneurThe
				term microentrepreneur means the owner or developer of a
				microenterprise.
								(10)MicroenterpriseThe
				term microenterprise means a sole proprietorship, partnership, or
				corporation that—
									(A)has not more than
				4 employees; and
									(B)generally lacks
				access to conventional loans, equity, or other banking services.
									(11)Microenterprise
				development organization or programThe term
				microenterprise development organization or program means a
				nonprofit entity, or a program administered by such an entity, including
				community development corporations or other nonprofit development organizations
				and social service organizations, that provides services to disadvantaged
				entrepreneurs.
								(12)Training and
				technical assistanceThe term training and technical
				assistance means services and support provided to disadvantaged
				entrepreneurs, such as assistance for the purpose of enhancing business
				planning, marketing, management, financial management skills, and assistance
				for the purpose of accessing financial services.
								(13)Qualified
				organizationThe term qualified organization
				means—
									(A)a nonprofit
				microenterprise development organization or program (or a group or
				collaborative thereof) that has a demonstrated record of delivering
				microenterprise services to disadvantaged entrepreneurs;
									(B)an
				intermediary;
									(C)a microenterprise
				development organization or program that is—
										(i)accountable to a
				local community; and
										(ii)working in
				conjunction with a State or local government or Indian tribe; or
										(D)an Indian tribe
				acting on its own, if the Indian tribe certifies that no private organization
				or program referred to in this paragraph exists within its jurisdiction.
									(14)Very low-income
				personThe term very low-income person means an
				individual having an income, adjusted for family size, of not more than 150
				percent of the poverty line (as defined in section 673(2) of the Community
				Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required
				by that section).
								(b)Establishment of
				programThe Associate Administrator shall establish a
				microenterprise training and technical assistance and capacity building
				services grant program to provide grants to qualified organizations in
				accordance with this section.
							(c)Uses of
				assistanceA qualified organization shall use a grant made under
				this section—
								(1)to provide
				training and technical assistance to disadvantaged entrepreneurs;
								(2)to provide
				training and technical assistance and capacity building services to
				microenterprise development organizations and programs and groups of such
				organizations and programs to assist such organizations and programs in
				developing microenterprise training and services;
								(3)to aid in
				researching and developing the best practices in the field of microenterprise
				and training and technical assistance programs for disadvantaged
				entrepreneurs;
								(4)to provide
				training and technical assistance to disadvantaged Native American
				entrepreneurs and prospective disadvantaged Native American entrepreneurs;
				and
								(5)for such other
				activities as the Associate Administrator determines are consistent with the
				purposes of this section.
								(d)Allocation of
				grants; subgrants
								(1)Allocation of
				grants
									(A)In
				generalThe Associate Administrator shall allocate assistance
				from the Administration under this section to ensure that—
										(i)not less than 75
				percent of amounts made available to the Administrator for grants under this
				section are used for activities described in subsection (c)(1); and
										(ii)not less than 15
				percent of amounts made available to the Administrator for grants under this
				section are used for activities described in subsection (c)(2).
										(B)Limit on
				individual assistanceNo single person may receive more than 10
				percent of the total amounts made available for grants under this section for a
				single fiscal year.
									(2)Targeted
				assistanceThe Associate Administrator shall ensure that not less
				than 50 percent of the total amounts made available for grants under this
				section are used to benefit very low-income persons, including very low-income
				persons residing on Indian reservations.
								(3)Subgrants
				authorized
									(A)In
				generalA qualified organization receiving a grant under this
				section may provide subgrants using that grant to qualified organizations that
				are small or emerging microenterprises and programs, subject to such rules and
				regulations as the Associate Administrator determines are appropriate.
									(B)Limit on
				administrative expensesNot more than 7.5 percent of the amount
				received by a qualified organization under a grant under this section may be
				used for administrative expenses in connection with the making of subgrants
				under subparagraph (A).
									(4)DiversityIn
				making grants under this section, the Associate Administrator shall ensure that
				grant recipients include both large and small microenterprise organizations
				that serve urban, rural, and Indian tribal communities and diverse
				populations.
								(5)Prohibition on
				preferential consideration of certain administration program
				participantsIn making grants under this section, the Associate
				Administrator shall ensure that any application made by a qualified
				organization that is a participant in the program established under section
				7(m) does not receive preferential consideration over applications from other
				qualified organizations that are not participants in the program.
								(e)Federal
				share
								(1)In
				generalA qualified organization that receives a grant under this
				section shall provide non-Federal contributions to carry out the activities
				described in subsection (c) in an amount equal to not less than 50 percent of
				the amount of the grant received under this section.
								(2)Sources of
				non-Federal shareThe non-Federal share of the cost of a project
				using a grant under this section may be in the form of fees, grants, gifts,
				funds from loan sources, or in-kind resources of an applicant from public or
				private sources.
								(3)Exception
									(A)In
				generalIf the Associate Administrator determines that an
				applicant for assistance under this section has severe constraints on available
				sources of non-Federal funds, the Associate Administrator may reduce or
				eliminate the requirement under paragraph (1).
									(B)LimitationNot
				more than 10 percent of the total funds made available from the Administration
				in any fiscal year to carry out this section may be excepted under subparagraph
				(A) from the requirement under paragraph (1).
									(f)Applications for
				assistanceAn application for a grant under this section shall be
				submitted in such form and in accordance with such procedures as the Associate
				Administrator shall establish.
							(g)Recordkeeping
				and reporting
								(1)In
				generalEach qualified organization that receives a grant under
				this section shall—
									(A)submit to the
				Administration not less frequently than once every 18-month period, financial
				statements audited by an independent certified public accountant;
									(B)submit an annual
				report to the Administration on the activities of the qualified organization;
				and
									(C)keep such records
				as the Associate Administrator determines are necessary to disclose the manner
				in which amounts made available under a grant under this section are
				used.
									(2)AccessUpon
				the request of the Associate Administrator, the Associate Administrator shall
				have access to any record of any qualified organization that receives a grant
				under this section, for the purpose of determining compliance with this
				section.
								(3)Data
				collectionEach qualified organization that receives a grant
				under this section shall collect information relating to, as applicable—
									(A)the number of
				individuals counseled or trained by the organization;
									(B)the number of
				hours of counseling provided by the organization;
									(C)the number of
				startup small business concerns formed with the assistance of the
				organization;
									(D)the number of
				small business concerns expanded with the assistance of the
				organization;
									(E)the number of
				low-income individuals counseled or trained by the organization; and
									(F)the number of very
				low-income individuals counseled or trained by the organization.
									(h)Authorization of
				appropriations
								(1)In
				generalThere are authorized to be appropriated to the
				Administrator $15,000,000 for each of fiscal years 2010 through 2012 to carry
				out this section, which shall remain available until expended.
								(2)Certain
				programsIn addition to the amount authorized under paragraph
				(1), there are authorized to be appropriated to the Administrator $2,000,000
				for each of fiscal years 2010 through 2012 to carry out subsection (c)(4),
				which shall remain available until
				expended.
								.
				502.Conforming
			 repeal and amendments
				(a)Conforming
			 repealSubtitle C of title I
			 of the Riegle Community Development and Regulatory Improvement Act of 1994 (15
			 U.S.C. 6901 et seq.) is repealed.
				(b)Conforming
			 amendmentsThe Small Business Act (15 U.S.C. 631 et seq.) is
			 amended—
					(1)in section 38(d)
			 (15 U.S.C. 657i(d)), as so redesignated, by striking section 43
			 and inserting section 44;
					(2)in section 41(d)
			 (15 U.S.C. 657l(d)), as so redesignated, by striking section 43
			 and inserting section 44; and
					(3)in section 42(b)
			 (15 U.S.C. 657m(b)), as so redesignated, by striking section 43
			 and inserting section 44.
					503.ReferencesAll references in Federal law, other than
			 section 504 of this Act, to the Program for Investment in
			 Microentrepreneurs Act of 1999 or the PRIME Act shall be
			 deemed to be references to section 37 of the Small Business Act, as added by
			 this Act.
			504.Rule of
			 constructionNothing in this
			 title or the amendments made by this title shall affect any grant or assistance
			 provided under the Program for Investment in Microentrepreneurs Act of 1999 (15
			 U.S.C. 6901 et seq.), before the date of enactment of this Act, and any such
			 grant or assistance shall be subject to the Program for Investment in
			 Microentrepreneurs Act of 1999, as in effect on the day before the date of
			 enactment of this Act.
			VIOther
			 provisions
			601.Institutions of
			 higher education
				(a)In
			 generalSection 21(a)(1) of the Small Business Act (15 U.S.C.
			 648(a)(1)) is amended by striking : Provided,
			 That and all that follows through on such date.
			 and inserting the following: . On and after December 31, 2010, the
			 Administration may only make a grant under this paragraph to an applicant that
			 is an institution of higher education, as defined in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)) that is accredited (and not
			 merely in preaccreditation status) by a nationally recognized accrediting
			 agency or association, recognized by the Secretary of Education for such
			 purpose in accordance with section 496 of that Act (20 U.S.C. 1099b), or to a
			 women's business center operating pursuant to section 29 as a small business
			 development center, unless the applicant was receiving financial assistance
			 (including a contract or cooperative agreement) on December 31,
			 2010..
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on December 31, 2010.
				602.Health
			 insurance options information for small business concerns
				(a)DefinitionsIn this section—
					(1)the term grant program means
			 the small business health insurance information grant program established under
			 subsection (b)(1); and
					(2)the term
			 resource partner means—
						(A)the association of
			 small business development centers authorized to be established under section
			 21(a)(3)(A) of the Small Business Act (15 U.S.C. 648(a)(3)(A));
						(B)the Association of
			 Women's Business Centers;
						(C)the Service Corps
			 of Retired Executives authorized by section 8(b)(1)(B) of the Small Business
			 Act (15 U.S.C. 637(b)(1)(B)); and
						(D)1 veterans
			 business center (as that term is used in section 32(g) of the Small Business
			 Act (15 U.S.C. 657b(g)), as added by this Act), as determined by the Associate
			 Administrator for Entrepreneurial Development.
						(b)Small Business
			 Health Insurance Information Program
					(1)Program
			 establishedThe
			 Administrator, acting through the Associate Administrator for Entrepreneurial
			 Development, shall establish a program to make grants to resource partners to
			 provide neutral and objective information and educational materials regarding
			 health insurance options, including coverage options within the small group
			 market, to small business concerns.
					(2)Grant
			 recipientsThe Associate Administrator for Entrepreneurial
			 Development shall make 1 grant to each of the resource partners.
					(3)Grant
			 amountsThe grants made under this section shall—
						(A)be made from funds
			 appropriated to the Administrator to carry out the activities of the Office of
			 Entrepreneurial Development; and
						(B)not exceed a total
			 amount of $5,000,000.
						(4)ContractAs
			 a condition of receiving a grant under this section, each resource partner
			 shall agree, by contract with the Administration—
						(A)to begin to use
			 the funds in accordance with paragraph (5) not later than 1 year after the date
			 on which the resource partner receives the grant; and
						(B)to return any
			 funds that have not been used, if the Administrator determines that the
			 resource partner is not carrying out the grant program activities under
			 paragraph (5)(A).
						(5)Use of
			 funds
						(A)Grant program
			 activitiesA resource partner
			 shall use funds provided under the grant program to create, in consultation
			 with the Associate Administrator for Entrepreneurial Development of the
			 Administration—
							(i)an online training
			 program;
							(ii)an online
			 repository of health insurance information relevant to small business
			 concerns;
							(iii)a counseling
			 curriculum that can be used in the physical location of the resource partner;
			 and
							(iv)materials
			 containing relevant information that can be disbursed to owners of small
			 business concerns throughout the country.
							(B)Content of
			 materials
							(i)In
			 generalIn creating materials under the grant program, a resource
			 partner shall evaluate and incorporate relevant portions of existing
			 informational materials regarding health insurance options, including materials
			 and resources developed by the National Association of Insurance Commissioners,
			 the Kaiser Family Foundation, and the Healthcare Leadership Council.
							(ii)Health
			 insurance optionsIn incorporating information regarding health
			 insurance options under clause (i), a resource partner shall provide neutral
			 and objective information regarding health insurance options in the geographic
			 area served by the resource partner, including traditional employer sponsored
			 health insurance for the group insurance market, such as the health insurance
			 options described in section 2791 of the Public Health Services Act (42 U.S.C.
			 300gg–91) or section 125 of the Internal Revenue Code of 1986, and Federal and
			 State health insurance programs.
							(c)Review and
			 Report
					(1)Review of grant
			 programThe Associate
			 Administrator for Entrepreneurial Development shall conduct a review of the
			 effectiveness of the grant program.
					(2)ReportNot later than 2 years after the date on
			 which all grants under the grant program are disbursed, the Associate
			 Administrator for Entrepreneurial Development shall submit to the Committee on
			 Small Business and Entrepreneurship of the Senate and the Committee on Small
			 Business of the House of Representatives a report on the results of the review
			 under paragraph (1).
					603.National Small
			 Business Development Center Advisory Board
				(a)In
			 generalSection 21(i)(1) of
			 the Small Business Act (15 U.S.C. 648(i)(1)) is amended—
					(1)in the first sentence, by striking
			 nine members and inserting 10 members;
					(2)in the second
			 sentence, by striking six and inserting the members who
			 are not from universities or their affiliates;
					(3)by striking the
			 third sentence; and
					(4)in the fourth
			 sentence, by inserting not less than before
			 one-third.
					(b)IncumbentsAn
			 individual serving as a member of the Board on the date of enactment of this
			 Act may continue to serve on the Board until the end of the term of the member
			 under section 21(i)(1) of the Small Business Act (15 U.S.C. 648(i)(1)), as in
			 effect on the day before such date of enactment.
				604.Privacy
			 requirements for SCORE chaptersSection 8 of the Small Business Act (15
			 U.S.C. 637) is amended by striking subsection (c) and inserting the
			 following:
				
					(c)Privacy requirements
						(1)In
				generalA chapter of the SCORE program authorized by subsection
				(b)(1) or an agent of such a chapter may not disclose the name, address, or
				telephone number of any individual or small business concern receiving
				assistance from that chapter or agent without the consent of such individual or
				small business concern, unless—
							(A)the Administrator
				is ordered to make such a disclosure by a court in any civil or criminal
				enforcement action initiated by a Federal or State agency; or
							(B)the Administrator
				determines such a disclosure to be necessary for the purpose of conducting a
				financial audit of a chapter of the SCORE program authorized by subsection
				(b)(1), in which case disclosure shall be limited to the information necessary
				for such audit.
							(2)Administrator
				use of informationThis subsection shall not—
							(A)restrict the
				access of the Administrator to program activity data; or
							(B)prevent the
				Administrator from using client information to conduct client surveys.
							(3)Regulations
							(A)In
				generalThe Administrator shall issue regulations to establish
				standards—
								(i)for disclosures
				with respect to financial audits under paragraph (1)(B); and
								(ii)for client
				surveys under paragraph (2)(B), including standards for oversight of such
				surveys and for dissemination and use of client information.
								(B)Maximum privacy
				protectionRegulations under this paragraph shall, to the extent
				practicable, provide for the maximum amount of privacy protection.
							(C)Inspector
				generalUntil the effective date of regulations under this
				paragraph, any client survey and the use of such information shall be approved
				by the Inspector General of the Administration who shall include such approval
				in the semi-annual report of the Inspector
				General.
							.
			605.National small
			 business summit
				(a)In
			 generalNot later than December 31, 2012, the President shall
			 convene a National Small Business Summit to examine the present conditions and
			 future of the community of small business concerns in the United States. The
			 summit shall include owners of small business concerns, representatives of
			 small business groups, labor, academia, the Federal Government, State
			 governments, Indian tribes, Federal research and development agencies, and
			 nonprofit policy groups concerned with the issues of small business
			 concerns.
				(b)ReportNot
			 later than 90 days after the date of the conclusion of the summit convened
			 under subsection (a), the President shall issue a report on the results of the
			 summit. The report shall identify key challenges and make recommendations for
			 promoting entrepreneurship and the growth of small business concerns.
				606.SCORE
			 program
				(a)In
			 generalSection 8(b)(1)(B) of
			 the Small Business Act (15 U.S.C. 637(b)(1)(B)) is amended by striking a
			 Service Corps of Retired Executives (SCORE) and inserting the
			 SCORE.
				(b)Technical and
			 conforming amendments
					(1)In
			 generalThe Small Business Act (15 U.S.C. 631 et seq.) is
			 amended—
						(A)in section
			 7(m)(3)(A)(i)(VIII), by striking Service Corps of Retired
			 Executives and inserting SCORE; and
						(B)in section
			 33(b)(2), by striking Service Corps of Retired Executives and
			 inserting SCORE.
						(2)Other
			 lawSection 337(d)(2) of the Energy Policy and Conservation Act
			 (42 U.S.C. 6307(d)(2)) is amended by striking Service Corps of Retired
			 Executives (SCORE) and inserting SCORE.
					(c)ReferencesAny
			 reference to the Service Corps of Retired Executives established under section
			 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)), as in effect on
			 the day before the date of enactment of this Act, in any law, rule, regulation,
			 certificate, directive, instruction, or other official paper shall be
			 considered to refer to the SCORE established under section 8(b)(1)(B) of the
			 Small Business Act, as amended by this Act.
				607.Assistance to
			 out-of-state small businessesSection 21(b)(3) of the Small Business Act
			 (15 U.S.C. 648(b)(3)) is amended—
				(1)by striking
			 (3) At the discretion and inserting the following:
					
						(3)Assistance to
				out-of-state small businesses
							(A)In
				generalAt the discretion
							;
				and
				(2)by adding at the
			 end the following:
					
						(B)Disaster
				recovery assistance
							(i)In
				generalAt the discretion of the Administrator, the Administrator
				may authorize a small business development center to provide assistance, as
				described in subsection (c), to small business concerns located outside of the
				State, without regard to geographic proximity, if the small business concerns
				are located in an area for which the President has declared a major disaster,
				as defined in section 102 of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5122), during the period of the
				declaration.
							(ii)Continuity of
				servicesA small business development center that provides
				counselors to an area described in clause (i) shall, to the maximum extent
				practicable, ensure continuity of services in any State in which the small
				business development center otherwise provides services.
							(iii)Access to
				disaster recovery facilitiesFor purposes of this subparagraph,
				the Administrator shall, to the maximum extent practicable, permit the
				personnel of a small business development center to use any site or facility
				designated by the Administrator for use to provide disaster recovery
				assistance.
							.
				608.Small business
			 development centers
				(a)Portability
			 grantsSection
			 21(a)(4)(C)(viii) of the Small Business Act (15 U.S.C. 648(a)(4)(C)(viii)) is
			 amended—
					(1)in the first
			 sentence—
						(A)by striking
			 From the funds appropriated pursuant to clause (vii) and
			 inserting Of the amounts made available to carry out this subparagraph
			 in each fiscal year; and
						(B)by striking
			 as a result of a business or government facility down sizing or closing,
			 which has resulted in the loss of jobs or small business instability
			 and inserting due to events that have resulted or will result in, the
			 downsizing or closing of a business or government facility; and
						(2)by adding at the
			 end The Administrator may make a grant under this clause that exceeds
			 $100,000 to accommodate extraordinary events that the Administrator determines
			 have had a catastrophic impact on small business concerns in a
			 community..
					(b)PurposesSection
			 21(a)(1) of the Small Business Act (15 U.S.C. 648(a)(1)) is amended in the
			 first sentence by adding regulatory compliance and after
			 counseling concerning.
				609.Evaluation of
			 pilot programs
				(a)In
			 generalNot later than 30 months after the date of disbursement
			 of the first grant under a covered pilot program, the Comptroller General of
			 the United States shall submit to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives a report evaluating the covered pilot program, including
			 recommendations, if any, on possible improvements or modifications to the
			 covered pilot program, including the feasibility of extending the covered pilot
			 program to all small business development centers.
				(b)Definition of
			 covered pilot programIn this section, the term covered
			 pilot program means a pilot program relating to small business
			 development centers established under this Act or an amendment made by this
			 Act.
				
	
		1.Short titleThis Act may be cited as the
			 Entrepreneurial Development Act of
			 2009.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE I—Reauthorization
				Sec. 101. Reauthorization.
				TITLE II—Women’s small business ownership
				programs
				Sec. 201. Office of Women’s Business
				Ownership.
				Sec. 202. Women’s Business Center
				Program.
				Sec. 203. National Women’s Business
				Council.
				Sec. 204. Interagency Committee on Women’s
				Business Enterprise.
				Sec. 205. Preserving the independence of the
				National Women’s Business Council.
				Sec. 206. Study and report on women's business
				centers.
				TITLE III—Native American small
				business development program
				Sec. 301. Short title.
				Sec. 302. Native American small business
				development program.
				Sec. 303. Study and report on Native American
				business centers.
				Sec. 304. Office of Native American Affairs
				pilot program.
				TITLE IV—Veterans' business
				center program
				Sec. 401. Veterans' business center program;
				Office of Veterans Business Development.
				Sec. 402. Reporting requirement for interagency
				task force.
				Sec. 403. Repeal and renewal of
				grants.
				TITLE V—Program for investment in
				microentrepreneurs
				Sec. 501. PRIME reauthorization.
				Sec. 502. Conforming repeal and
				amendments.
				Sec. 503. References.
				Sec. 504. Rule of construction.
				TITLE VI—Other provisions
				Sec. 601. Institutions of higher
				education.
				Sec. 602. Health insurance options information
				for small business concerns.
				Sec. 603. National Small Business Development
				Center Advisory Board.
				Sec. 604. Privacy requirements for SCORE
				chapters.
				Sec. 605. National small business
				summit.
				Sec. 606. SCORE program.
				Sec. 607. Assistance to out-of-state small
				businesses.
				Sec. 608. Small business development
				centers.
				Sec. 609. Evaluation of pilot
				programs.
				Sec. 610. Educating and
				networking entrepreneurs through technology.
			
		3.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively;
			(2)the term small
			 business concern has the same meaning as in section 3 of the Small
			 Business Act (15 U.S.C. 632); and
			(3)the term small
			 business development center means a small business development center
			 described in section 21 of the Small Business
			 Act (15 U.S.C. 648).
			IReauthorization
			101.Reauthorization
				(a)In
			 generalSection 20 of the
			 Small Business Act (15 U.S.C. 631 note) is amended—
					(1)by redesignating
			 subsection (j) as subsection (f); and
					(2)by adding at the end the following:
						
							(g)SCORE
				programThere are authorized to be appropriated to the
				Administrator to carry out the SCORE program authorized by section 8(b)(1) such
				sums as are necessary for the Administrator to make grants or enter into
				cooperative agreements for a total of—
								(1)$10,000,000 in fiscal
				year 2010;
								(2)$11,000,000 in fiscal
				year 2011; and
								(3)$13,000,000 in fiscal
				year
				2012.
								.
					(b)Small business
			 development centersSection 21(a)(4)(C)(vii) of the Small
			 Business Act (15 U.S.C. 648(a)(4)(C)(vii)) is amended to read as
			 follows:
					
						(vii)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subparagraph—
							(I)$150,000,000 for fiscal
				year 2010;
							(II)$155,000,000 for fiscal
				year 2011; and
							(III)$160,000,000 for fiscal
				year
				2012.
							.
				(c)Paul D. Coverdell
			 drug-free workplace program
					(1)In
			 generalSection 27(g) of the Small Business Act (15 U.S.C.
			 654(g)) is amended—
						(A)in paragraph (1), by
			 striking fiscal years 2005 and 2006 and inserting fiscal
			 years 2010 through 2012; and
						(B)in paragraph (2), by
			 striking fiscal years 2005 and 2006 and inserting fiscal
			 years 2010 through 2012.
						(2)Conforming
			 amendmentSection 21(c)(3)(T) of the Small Business Act (15
			 U.S.C. 648(c)(3)(T)) is amended by striking October 1, 2006 and
			 inserting October 1, 2012.
					IIWomen’s small business
			 ownership programs
			201.Office of Women’s
			 Business Ownership
				(a)In
			 generalSection 29(g) of the
			 Small Business Act (15 U.S.C. 656(g))
			 is amended—
					(1)in paragraph (2)—
						(A)in subparagraph (B)(i),
			 by striking “in the areas” and all that follows through the end of subclause
			 (I), and inserting the following: “to address issues concerning the management,
			 operations, manufacturing, technology, finance, retail and product sales,
			 international trade, Government contracting, and other disciplines required
			 for—
							
								(I)starting, operating, and
				increasing the business of a small business
				concern;
								;
				and
						(B)in subparagraph (C), by
			 inserting before the period at the end the following: , the National
			 Women’s Business Council, and any association of women’s business
			 centers; and
						(2)by adding at the end the
			 following:
						
							(3)TrainingThe
				Administrator may provide annual programmatic and financial oversight training
				for women’s business ownership representatives and district office technical
				representatives of the Administration to enable representatives to carry out
				their responsibilities.
							(4)Program and
				transparency improvementsThe Administrator shall maximize the
				transparency of the women’s business center financial assistance proposal
				process and the programmatic and financial oversight process by—
								(A)providing public notice
				of the announcement for financial assistance under subsection (b) and grants
				under subsection (l) not later than the end of the first quarter of each fiscal
				year;
								(B)in the announcement
				described in subparagraph (A), outlining award and program evaluation criteria
				and describing the weighting of the criteria for financial assistance under
				subsection (b) and grants under subsection (l);
								(C)minimizing paperwork and
				reporting requirements for applicants for and recipients of financial
				assistance under this section;
								(D)standardizing the
				oversight and review process of the Administration; and
								(E)providing to each women’s
				business center, not later than 60 days after the completion of a site visit at
				the women's business center (whether conducted for an audit, performance
				review, or other reason), a copy of site visit reports and evaluation reports
				prepared by district office technical representatives or officers or employees
				of the
				Administration.
								.
					(b)Change of
			 title
					(1)In
			 generalSection 29 of the Small Business Act (15 U.S.C. 656) is
			 amended—
						(A)in subsection (a)—
							(i)by striking paragraphs
			 (1) and (4);
							(ii)by redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5), respectively; and
							(iii)by inserting before
			 paragraph (4), as so redesignated, the following:
								
									(2)the term
				Director means the Director of the Office of Women's Business
				Ownership established under subsection
				(g);
									; 
							(B)by striking
			 Assistant Administrator each place it appears and inserting
			 Director; and
						(C)in subsection (g)(2), in
			 the paragraph heading, by striking Assistant Administrator and inserting
			 Director.
						(2)Women's Business
			 Ownership Act of 1988Title IV of the Women’s Business Ownership
			 Act of 1988 (15 U.S.C. 7101 et seq.) is amended—
						(A)in section 403(a)(2)(B),
			 by striking Assistant Administrator and inserting
			 Director;
						(B)in section 405, by
			 striking Assistant Administrator and inserting
			 Director; and
						(C)in section 406(c), by
			 striking Assistant Administrator and inserting
			 Director.
						202.Women’s Business
			 Center Program
				(a)Women’s Business Center
			 financial assistanceSection 29 of the
			 Small Business Act (15 U.S.C. 656) is
			 amended—
					(1)in subsection (a)—
						(A)by inserting before
			 paragraph (2), as added by section 201(b), the following:
							
								(1)the term
				association of women’s business centers means an
				organization—
									(A)that represents not less
				than 51 percent of the women’s business centers that participate in a program
				under this section; and
									(B)whose primary purpose is
				to represent women’s business centers;
									;
				
						(B)by inserting after
			 paragraph (2), as added by section 201(b), the following:
							
								(3)the term eligible
				entity means—
									(A)a private nonprofit
				organization;
									(B)a State, regional, or
				local economic development organization;
									(C)a development, credit, or
				finance corporation chartered by a State;
									(D)a public or private
				institution of higher education (as that term is used in sections 101 and 102
				of the Higher Education Act of 1965 (20 U.S.C. 1001 and 1002)); or
									(E)any combination of
				entities listed in subparagraphs (A) through
				(D);
									;
				and
						(C)by adding after paragraph
			 (5), as redesignated by section 201(b), the following:
							
								(6)the term women's
				business center means a project conducted by an eligible entity under
				this
				section;
								;
						(2)in subsection (b)—
						(A)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), and adjusting
			 the margins accordingly;
						(B)by striking The
			 Administration and all that follows through 5-year
			 project and inserting the following:
							
								(1)In
				generalThe Administration may provide financial assistance to an
				eligible entity to conduct a project under this
				section
								;
						(C)by striking The
			 projects shall and inserting the following:
							
								(2)Use of
				fundsThe project shall be designed to provide training and
				counseling that meets the needs of women, especially socially and economically
				disadvantaged women, and shall provide
								;
				and
						(D)by adding at the end the
			 following:
							
								(3)Amount of financial
				assistance
									(A)In
				generalThe Administrator may award financial assistance under
				this subsection of not less than $150,000 per year.
									(B)Equal
				allocationsIn the event that the Administration has insufficient
				funds to provide financial assistance of $150,000 for each recipient of
				financial assistance under this subsection in any fiscal year, available funds
				shall be allocated equally to recipients, unless a recipient requests a lower
				amount than the allocated amount.
									(4)Consultation with
				associations of Women’s Business CentersThe Administrator shall
				consult with each association of women’s business centers to develop—
									(A)a training program for
				the staff of women’s business centers and the Administration; and
									(B)recommendations to
				improve the policies and procedures for governing the general operations and
				administration of the Women’s Business Center program, including grant program
				improvements under subsection (g)(5).
									;
				
						(3)in subsection (c)—
						(A)in paragraph (1) by
			 striking the recipient organization and inserting an
			 eligible entity;
						(B)in paragraph (3), in the
			 second sentence, by striking a recipient organization and
			 inserting an eligible entity;
						(C)in paragraph (4)—
							(i)by striking
			 recipient each place it appears and inserting eligible
			 entity; and
							(ii)by striking such
			 organization and inserting the eligible entity;
			 and
							(D)by adding at end the
			 following:
							
								(5)Separation of project
				and fundsAn eligible entity shall—
									(A)carry out a project under
				this section separately from other projects, if any, of the eligible entity;
				and
									(B)separately maintain and
				account for any financial assistance under this
				section.
									;
						(4)in subsection (e)—
						(A)by striking
			 applicant organization and inserting eligible
			 entity;
						(B)by striking a
			 recipient organization and inserting an eligible entity;
			 and
						(C)by striking
			 site;
						(5)by striking subsection
			 (f) and inserting the following:
						
							(f)Applications and
				criteria for initial financial assistance
								(1)ApplicationEach
				eligible entity desiring financial assistance under subsection (b) shall submit
				to the Administrator an application that contains—
									(A)a certification that the
				eligible entity—
										(i)has designated an
				executive director or program manager, who may be compensated from financial
				assistance under subsection (b) or other sources, to manage the center on a
				full-time basis; and
										(ii)as a condition of
				receiving financial assistance under subsection (b), agrees—
											(I)to receive a site visit
				by the Administrator as part of the final selection process;
											(II)to undergo an annual
				programmatic and financial review; and
											(III)to the maximum extent
				practicable, to remedy any problems identified pursuant to the site visit or
				review under subclause (I) or (II);
											(iii)meets the accounting and reporting
				requirements established by the Director of the Office of Management and
				Budget;
										(B)information demonstrating
				that the eligible entity has the ability and resources to meet the needs of the
				market to be served by the women's business center for which financial
				assistance under subsection (b) is sought, including the ability to obtain the
				non-Federal contribution required under subsection (c);
									(C)information relating to
				the assistance to be provided by the women's business center for which
				financial assistance under subsection (b) is sought in the area in which the
				women's business center site is located;
									(D)information demonstrating
				the experience and effectiveness of the eligible entity in—
										(i)conducting financial,
				management, and marketing assistance programs, as described under subsection
				(b)(2), which are designed to teach or upgrade the business skills of women who
				are business owners or potential business owners;
										(ii)providing training and
				services to a representative number of women who are socially and economically
				disadvantaged; and
										(iii)using resource partners
				of the Administration and other entities, such as universities; and
										(E)a 5-year plan that
				describes the ability of the women's business center for which financial
				assistance is sought—
										(i)to serve women who are
				business owners or potential owners by conducting training and counseling
				activities; and
										(ii)to provide training and
				services to a representative number of women who are socially and economically
				disadvantaged.
										(2)Additional
				informationThe Administrator shall make any request for
				additional information from an organization applying for financial assistance
				under subsection (b) that was not requested in the original announcement in
				writing.
								(3)Review and approval of
				applications for initial financial assistance
									(A)In
				generalThe Administrator shall—
										(i)review each application
				submitted under paragraph (1), based on the information described in such
				paragraph and the criteria set forth under subparagraph (B) of this paragraph;
				and
										(ii)to the extent
				practicable, as part of the final selection process, conduct a site visit at
				each women's business center for which financial assistance under subsection
				(b) is sought.
										(B)Selection
				criteria
										(i)In
				generalThe Administrator shall evaluate applicants for financial
				assistance under subsection (b) in accordance with selection criteria that
				are—
											(I)established before the
				date on which applicants are required to submit the applications;
											(II)stated in terms of
				relative importance; and
											(III)publicly available and
				stated in each solicitation for applications for financial assistance under
				subsection (b) made by the Administrator.
											(ii)Required
				criteriaThe selection criteria for financial assistance under
				subsection (b) shall include—
											(I)the experience of the
				applicant in conducting programs or ongoing efforts designed to teach or
				enhance the business skills of women who are business owners or potential
				business owners;
											(II)the ability of the
				applicant to commence a project within a minimum amount of time;
											(III)the ability of the
				applicant to provide training and services to a representative number of women
				who are socially and economically disadvantaged; and
											(IV)the location for the
				women's business center site proposed by the applicant, including whether the
				applicant is located in a State in which there is not a women's business center
				receiving funding from the Administration.
											(C)ProximityIf
				the principal place of business of an applicant for financial assistance under
				subsection (b) is located less than 50 miles from the principal place of
				business of a women’s business center that received funds under this section on
				or before the date of the application, the applicant shall not be eligible for
				the financial assistance, unless the applicant submits a detailed written
				justification of the need for an additional center in the area in which the
				applicant is located.
									(D)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this subsection for not less than 7
				years.
									;
				and
					(6)in subsection (m), by
			 striking paragraph (3) and inserting the following:
						
							(3)Application and
				approval for renewal grants
								(A)ApplicationEach
				eligible entity desiring a grant under this subsection shall submit to the
				Administrator an application that contains—
									(i)a certification that the
				applicant—
										(I)is a private nonprofit
				organization;
										(II)has designated a
				full-time executive director or program manager to manage the women's business
				center operated by the applicant; and
										(III)as a condition of
				receiving a grant under this subsection, agrees—
											(aa)to receive a site visit
				as part of the final selection process;
											(bb)to submit, for the 2
				full fiscal years before the date on which the application is submitted, annual
				programmatic and financial review reports or certified copies of the compliance
				supplemental audits under OMB Circular A–133 of the applicant; and
											(cc)to remedy any problem
				identified pursuant to the site visit or review under item (aa) or (bb);
											(ii)information
				demonstrating that the applicant has the ability and resources to meet the
				needs of the market to be served by the women's business center for which a
				grant under this subsection is sought, including the ability to ability to
				obtain the non-Federal contribution required under paragraph (4)(C);
									(iii)information relating to
				assistance to be provided by the women's business center for which a grant
				under this subsection is sought in the area of the women's business center
				site;
									(iv)information
				demonstrating the use of resource partners of the Administration and other
				entities;
									(v)a 3-year plan that
				describes the ability of the women's business center for which a grant under
				this subsection is sought—
										(I)to serve women who are
				business owners or potential business owners by conducting training and
				counseling activities; and
										(II)to provide training and
				services to a representative number of women who are socially and economically
				disadvantaged; and
										(vi)any additional
				information that the Administrator may reasonably require.
									(B)Review and approval of
				applications for grants
									(i)In
				generalThe Administrator shall—
										(I)review each application
				submitted under subparagraph (A), based on the information described in such
				subparagraph and the criteria set forth under clause (ii) of this subparagraph;
				and
										(II)whenever practicable, as
				part of the final selection process, conduct a site visit at each women's
				business center for which a grant under this subsection is sought.
										(ii)Selection
				criteria
										(I)In
				generalThe Administrator shall evaluate applicants for grants
				under this subsection in accordance with selection criteria that are—
											(aa)established before the
				date on which applicants are required to submit the applications;
											(bb)stated in terms of
				relative importance; and
											(cc)publicly available and
				stated in each solicitation for applications for grants under this subsection
				made by the Administrator.
											(II)Required
				criteriaThe selection criteria for a grant under this subsection
				shall include—
											(aa)the total number of
				entrepreneurs served by the applicant;
											(bb)the total number of new
				start-up companies assisted by the applicant;
											(cc)the percentage of the
				clients of the applicant that are socially or economically disadvantaged;
				and
											(dd)the percentage of
				individuals in the community served by the applicant who are socially or
				economically disadvantaged.
											(iii)Conditions for
				continued fundingIn determining whether to make a grant under
				this subsection, the Administrator—
										(I)shall consider the
				results of the most recent evaluation of the women's business center for which
				a grant under this subsection is sought, and, to a lesser extent, previous
				evaluations; and
										(II)may withhold a grant
				under this subsection, if the Administrator determines that the applicant has
				failed to provide the information required to be provided under this paragraph,
				or the information provided by the applicant is inadequate.
										(C)NotificationNot
				later than 60 days after the date of the deadline to submit applications for
				each fiscal year, the Administrator shall approve or deny any application under
				this paragraph and notify the applicant for each such application.
								(D)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this paragraph for not less than 7
				years.
								.
					(b)Technical and
			 conforming AmendmentsSection 29 of the
			 Small Business Act (15 U.S.C. 656) is
			 amended—
					(1)in subsection (h)(2), by
			 striking to award a contract (as a sustainability grant) under
			 subsection (l) or;
					(2)in subsection (j)(1), by
			 striking The Administration and inserting Not later than
			 November 1st of each year, the Administrator;
					(3)in subsection (k)—
						(A)by striking paragraphs
			 (1), (2), and (4);
						(B)by redesignating
			 paragraph (3) as paragraph (5); and
						(C)by inserting before
			 paragraph (5), as so redesignated, the following:
							
								(1)In
				generalThere are authorized to be appropriated to the
				Administration to carry out this section, to remain available until
				expended—
									(A)$20,000,000 for fiscal
				year 2010;
									(B)$20,500,000 for fiscal
				year 2011; and
									(C)$21,000,000 for fiscal
				year 2012.
									(2)AllocationOf
				amounts made available pursuant to paragraph (1), the Administrator shall use
				not less than 50 percent for grants under subsection (l).
								(3)Use of
				amountsAmounts made
				available under this subsection may only be used for grant awards and may not
				be used for costs incurred by the Administration in connection with the
				management and administration of the program under this section.
								(4)Continuing grant and
				cooperative agreement authority
									(A)In
				generalThe authority of the Administrator to provide financial
				assistance under this section shall be in effect for each fiscal year only to
				the extent and in the amounts as are provided in advance in appropriations
				Acts.
									(B)Prompt
				disbursementUpon receiving funds to carry out this section for a
				fiscal year, the Administrator shall, to the extent practicable, promptly
				reimburse funds to any women’s business center awarded financial assistance
				under this section if the center meets the eligibility requirements under this
				section.
									(C)RenewalAfter
				the Administrator has entered into a grant or cooperative agreement with any
				women's business center under this section, the Administrator shall not
				suspend, terminate, or fail to renew or extend any such grant or cooperative
				agreement, unless the Administrator—
										(i)provides the women's
				business center with written notification setting forth the reasons for that
				action; and
										(ii)affords the center an
				opportunity for a hearing, appeal, or other administrative proceeding under
				chapter 5 of title 5, United States
				Code.
										; 
						(4)in subsection (m)(4)(D),
			 by striking or subsection (l); and
					(5)by redesignating
			 subsections (m) and (n), as amended by this Act, as subsections (l) and (m),
			 respectively.
					203.National Women’s
			 Business Council
				(a)MembershipSection
			 407(f) of the Women’s Business Ownership Act of 1988 (15 U.S.C. 7107(f)) is
			 amended by adding at the end the following:
					
						(3)Representation of
				member organizationsIn consultation with the chairperson of the
				Council and the Administrator, a national women's business organization or
				small business concern that is represented on the Council may replace its
				representative member on the Council during the service term to which that
				member was
				appointed.
						.
				(b)Authorization of
			 AppropriationsSection 410(a) of the Women’s Business Ownership
			 Act of 1988 (15 U.S.C. 7110(a)) is amended by striking 2001 through
			 2003, of which $550,000 and inserting 2010 through 2012, of
			 which not less than 30 percent.
				204.Interagency Committee
			 on Women’s Business Enterprise
				(a)ChairpersonSection
			 403(b) of the Women’s Business Ownership Act of 1988 (15 U.S.C. 7103(b)) is
			 amended—
					(1)by striking Not
			 later and inserting the following:
						
							(1)In
				generalNot later
							;
				and
					(2)by adding at the end the
			 following:
						
							(2)VacancyIn
				the event that a chairperson is not appointed under paragraph (1), the Deputy
				Administrator of the Small Business Administration shall serve as acting
				chairperson of the Interagency Committee until a chairperson is appointed under
				paragraph
				(1).
							.
					(b)Policy Advisory
			 GroupSection 401 of the Women’s Business Ownership Act of 1988
			 (15 U.S.C. 7101) is amended—
					(1)by striking
			 There and inserting the following:
						
							(a)Establishment of
				CommitteeThere
							;
				and
					(2)by adding at the end the
			 following:
						
							(b)Policy Advisory
				Group
								(1)EstablishmentThere
				is established a Policy Advisory Group within the Interagency Committee to
				assist the chairperson in developing policies and programs under this
				Act.
								(2)MembershipThe
				Policy Advisory Group shall be composed of 7 policy making officials, of
				whom—
									(A)1 shall be a
				representative of the Small Business Administration;
									(B)1 shall be a
				representative of the Department of Commerce;
									(C)1 shall be a
				representative of the Department of Labor;
									(D)1 shall be a
				representative of the Department of Defense;
									(E)1 shall be a
				representative of the Department of the Treasury; and
									(F)2 shall be
				representatives of the Council.
									(3)MeetingsThe
				Policy Advisory Group established under paragraph (1) shall meet not less
				frequently than 3 times each year to—
									(A)plan activities for the
				new fiscal year;
									(B)track year-to-date agency
				contracting activities; and
									(C)evaluate the progress
				during the fiscal year and prepare an annual
				report.
									.
					205.Preserving the
			 independence of the National Women’s Business Council
				(a)FindingsCongress
			 finds the following:
					(1)The National Women’s
			 Business Council provides an independent source of advice and policy
			 recommendations regarding women’s business development and the needs of women
			 entrepreneurs in the United States to—
						(A)the President;
						(B)Congress;
						(C)the Interagency Committee
			 on Women’s Business Enterprise; and
						(D)the Administrator.
						(2)The members of the
			 National Women’s Business Council are small business owners, representatives of
			 business organizations, and representatives of women’s business centers.
					(3)The chairman and ranking
			 member of the Committee on Small Business and Entrepreneurship of the Senate
			 and the Committee on Small Business of the House of Representatives make
			 recommendations to the Administrator to fill 8 of the positions on the National
			 Women’s Business Council. Four of the positions are reserved for small business
			 owners who are affiliated with the political party of the President, and 4 of
			 the positions are reserved for small business owners who are not affiliated
			 with the political party of the President. This method of appointment ensures
			 that the National Women’s Business Council will provide Congress with
			 nonpartisan, balanced, and independent advice.
					(4)In order to maintain the
			 independence of the National Women’s Business Council and to ensure that the
			 Council continues to provide the President, the Interagency Committee on
			 Women’s Business Enterprise, the Administrator, and Congress with advice on a
			 nonpartisan basis, it is essential that the Council maintain the bipartisan
			 balance established under section 407 of the Women’s Business Ownership Act of
			 1988 (15 U.S.C. 7107).
					(b)Maintenance of Partisan
			 BalanceSection 407(f) of the Women’s Business Ownership Act of
			 1988 (15 U.S.C. 7107(f)), as amended by this Act, is amended by adding at the
			 end the following:
					
						(4)Partisan
				balanceWhen filling a vacancy under paragraph (1) of this
				subsection of a member appointed under paragraph (1) or (2) of subsection (b),
				the Administrator shall, to the extent practicable, ensure that there are an
				equal number of members on the Council from each of the 2 major political
				parties.
						(5)AccountabilityIf
				a vacancy is not filled within the 30-day period required under paragraph (1),
				or if there is an imbalance in the number of members on the Council from each
				of the 2 major political parties for a period exceeding 30 days, the
				Administrator shall submit a report, not later than 10 days after the
				expiration of either such 30-day deadline, to the Committee on Small Business
				and Entrepreneurship of the Senate and the Committee on Small Business of the
				House of Representatives, that explains why the respective deadline was not met
				and provides an estimated date on which any vacancies will be filled, as
				applicable.
						.
				206.Study and report on
			 women's business centers
				(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a broad study of the unique economic issues facing women's business
			 centers located in covered areas to identify—
					(1)the difficulties such
			 centers face in raising non-Federal funds;
					(2)the difficulties such
			 centers face competing for financial assistance, non-Federal funds, or other
			 types of assistance;
					(3)the difficulties such
			 centers face in writing grant proposals; and
					(4)other difficulties such
			 centers face because of the economy in the type of covered area in which such
			 centers are located.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report regarding the results of the study
			 conducted under subsection (a), which shall include recommendations, if any,
			 regarding how to—
					(1)address the unique
			 difficulties women's business centers located in covered areas face because of
			 the type of covered area in which such centers are located;
					(2)expand the presence of,
			 and increase the services provided by, women's business centers located in
			 covered areas; and
					(3)best use technology and
			 other resources to better serve women business owners located in covered
			 areas.
					(c)Definition of covered
			 areaIn this section, the term covered area
			 means—
					(1)any State that is
			 predominantly rural, as determined by the Administrator;
					(2)any State that is
			 predominantly urban, as determined by the Administrator; and
					(3)any State or territory
			 that is an island.
					IIINative American small
			 business development program
			301.Short
			 titleThis title may be cited
			 as the Native American Small Business
			 Development Act of 2009.
			302.Native American small
			 business development programThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended—
				(1)by redesignating section 44 as section 45;
			 and
				(2)by inserting after section 43 the
			 following:
					
						44.Native American small
				business development program
							(a)DefinitionsIn
				this section—
								(1)the term Alaska
				Native has the meaning given the term Native in section
				3(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1602(b));
								(2)the term Alaska
				Native corporation has the meaning given the term Native
				Corporation in section 3(m) of the Alaska Native Claims Settlement Act
				(43 U.S.C. 1602(m));
								(3)the term Assistant
				Administrator means the Assistant Administrator of the Office of Native
				American Affairs established under subsection (b);
								(4)the terms
				center and Native American business center mean a
				center established under subsection (c);
								(5)the term eligible
				applicant means—
									(A)an Indian tribe;
									(B)a tribal college;
									(C)an Alaska Native
				corporation; or
									(D)a private, nonprofit
				organization—
										(i)that provides business
				and financial or procurement technical assistance to any entity described in
				subparagraph (A), (B), or (C); and
										(ii)the majority of members
				of the board of directors of which are members of an Indian tribe; or
										(E)a small business
				development center, women's business center, or other private organization
				participating in a joint project;
									(6)the term
				Indian means a member of an Indian tribe;
								(7)the term Indian
				tribe has the meaning given that term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450b);
								(8)the term joint
				project means a project that—
									(A)combines the resources
				and expertise of 2 or more distinct entities at a physical location dedicated
				to assisting the Native American community; and
									(B)submits to the
				Administration a joint application that contains—
										(i)a certification that each
				participant of the project—
											(I)is an eligible
				applicant;
											(II)employs an executive
				director or program manager to manage the center; and
											(ii)provides information
				demonstrating a record of commitment to providing assistance to Native
				Americans and;
										(iii)information
				demonstrating that the participants in the joint project have the ability and
				resources to meet the needs, including the cultural needs, of the Native
				Americans to be served by the project;
										(9)the term Native
				American Business Enterprise Center means an entity providing business
				development assistance to federally recognized tribes and Native Americans
				under a grant from the Minority Business Development Agency of the Department
				of Commerce;
								(10)the term Native
				American small business concern means a small business concern that is
				owned and controlled by—
									(A)a member of an Indian
				tribe; or
									(B)an Alaska Native or
				Alaska Native corporation;
									(11)the term Native
				American small business development program means the program
				established under subsection (c);
								(12)the term tribal
				college has the meaning given the term tribally controlled college
				or university has in section 2(a)(4) of the Tribally Controlled
				Community College Assistance Act of 1978 (25 U.S.C. 1801(a)(4)); and
								(13)the term tribal
				lands means all lands within the exterior boundaries of any Indian
				reservation.
								(b)Office of Native
				American Affairs
								(1)EstablishmentThere
				is established within the Administration the Office of Native American Affairs,
				which, under the direction of the Assistant Administrator, shall implement the
				programs of the Administration for the development of business enterprises by
				Native Americans.
								(2)PurposeThe
				purpose of the Office of Native American Affairs is to assist Native American
				entrepreneurs to—
									(A)start, operate, and
				increase the business of small business concerns;
									(B)develop management and
				technical skills;
									(C)seek Federal procurement
				opportunities;
									(D)increase employment
				opportunities for Native Americans through the establishment and expansion of
				small business concerns; and
									(E)increase the access of
				Native Americans to capital markets.
									(3)Assistant
				Administrator
									(A)AppointmentThe
				Administrator shall appoint a qualified individual to serve as Assistant
				Administrator of the Office of Native American Affairs in accordance with this
				paragraph.
									(B)QualificationsThe
				Assistant Administrator appointed under subparagraph (A) shall have—
										(i)knowledge of Native
				American culture; and
										(ii)experience providing
				culturally tailored small business development assistance to Native
				Americans.
										(C)Employment
				statusThe Administrator shall establish the position of
				Assistant Administrator as—
										(i)a position at GS–15 of
				the General Schedule; or
										(ii)a Senior Executive
				Service position to be filled by a noncareer appointee, as defined under
				section 3132(a)(7) of title 5, United States Code.
										(D)Responsibilities and
				dutiesThe Assistant Administrator shall—
										(i)in consultation with the
				Associate Administrator for Entrepreneurial Development, administer and manage
				the Native American Small Business Development program established under this
				section;
										(ii)recommend the annual
				administrative and program budgets for the Office of Native American
				Affairs;
										(iii)consult with Native
				American business centers in carrying out the program established under this
				section;
										(iv)recommend appropriate
				funding levels;
										(v)review the annual budgets
				submitted by each applicant for the Native American Small Business Development
				program;
										(vi)select applicants to
				participate in the program under this section;
										(vii)implement this section;
				and
										(viii)maintain a
				clearinghouse for the dissemination and exchange of information between Native
				American business centers.
										(E)Consultation
				requirementsIn carrying out the responsibilities and duties
				described in this paragraph, the Assistant Administrator shall confer with and
				seek the advice of—
										(i)officials of the
				Administration working in areas served by Native American business
				centers;
										(ii)representatives of
				Indian tribes;
										(iii)tribal colleges;
				and
										(iv)Alaska Native
				corporations.
										(c)Native American small
				business development program
								(1)Authorization
									(A)In
				generalThe Administration, through the Office of Native American
				Affairs, shall provide financial assistance to eligible applicants to create
				Native American business centers in accordance with this section.
									(B)Use of
				fundsThe financial and resource assistance provided under this
				subsection shall be used to establish a Native American business center to
				overcome obstacles impeding the creation, development, and expansion of small
				business concerns, in accordance with this section, by—
										(i)reservation-based
				American Indians; and
										(ii)Alaska Natives.
										(2)5-Year
				projects
									(A)In
				generalEach Native American business center that receives
				assistance under paragraph (1)(A) shall conduct a 5-year project that offers
				culturally tailored business development assistance in the form of—
										(i)financial education,
				including training and counseling in—
											(I)applying for and securing
				business credit and investment capital;
											(II)preparing and presenting
				financial statements; and
											(III)managing cash flow and
				other financial operations of a business concern;
											(ii)management education,
				including training and counseling in planning, organizing, staffing, directing,
				and controlling each major activity and function of a small business concern;
				and
										(iii)marketing education,
				including training and counseling in—
											(I)identifying and
				segmenting domestic and international market opportunities;
											(II)preparing and executing
				marketing plans;
											(III)developing pricing
				strategies;
											(IV)locating contract
				opportunities;
											(V)negotiating contracts;
				and
											(VI)utilizing varying public
				relations and advertising techniques.
											(B)Business development
				assistance recipientsThe business development assistance under
				subparagraph (A) shall be offered to prospective and current owners of small
				business concerns that are owned by—
										(i)Indians or Indian tribes,
				and located on or near tribal lands; or
										(ii)Alaska Natives or Alaska
				Native corporations.
										(3)Form of Federal
				financial assistance
									(A)Documentation
										(i)In
				generalThe financial assistance to Native American business
				centers authorized under this subsection may be made by grant, contract, or
				cooperative agreement.
										(ii)ExceptionFinancial
				assistance under this subsection to Alaska Native corporations may only be made
				by grant or cooperative agreement.
										(B)Payments
										(i)TimingPayments
				made under this subsection may be disbursed in periodic installments, at the
				request of the recipient.
										(ii)AdvanceThe
				Administrator may disburse not more than 25 percent of the annual amount of
				Federal financial assistance awarded to a Native American small business center
				after notice of the award has been issued.
										(C)Federal share
										(i)In general
											(I)Initial financial
				assistanceExcept as provided in subclause (II), an eligible
				applicant that receives financial assistance under this subsection shall
				provide non-Federal contributions for the operation of the Native American
				business center established by the eligible applicant in an amount equal
				to—
												(aa)in each of the first and
				second years of the project, not less than 33 percent of the amount of the
				financial assistance received under this subsection; and
												(bb)in each of the third
				through fifth years of the project, not less than 50 percent of the amount of
				the financial assistance received under this subsection.
												(II)RenewalsAn
				eligible applicant that receives a renewal of financial assistance under this
				subsection shall provide non-Federal contributions for the operation of a
				Native American business center established by the eligible applicant in an
				amount equal to not less than 50 percent of the amount of the financial
				assistance received under this subsection.
											(4)Contract and
				cooperative agreement authorityA Native American business center
				may enter into a contract or cooperative agreement with a Federal department or
				agency to provide specific assistance to Native American and other underserved
				small business concerns located on or near tribal lands, to the extent that
				such contract or cooperative agreement is consistent with and does not
				duplicate the terms of any assistance received by the Native American business
				center from the Administration.
								(5)Application
				process
									(A)Submission of a 5-year
				planEach applicant for assistance under paragraph (1) shall
				submit a 5-year plan to the Administration on proposed assistance and training
				activities.
									(B)Criteria
										(i)In
				generalThe Administrator shall evaluate applicants for financial
				assistance under this subsection in accordance with selection criteria that
				are—
											(I)established before the
				date on which eligible applicants are required to submit the
				applications;
											(II)stated in terms of
				relative importance; and
											(III)publicly available and
				stated in each solicitation for applications for financial assistance under
				this subsection made by the Administrator.
											(ii)ConsiderationsThe
				criteria required by this subparagraph shall include—
											(I)the experience of the
				applicant in conducting programs or ongoing efforts designed to impart or
				upgrade the business skills of current or potential owners of Native American
				small business concerns;
											(II)the ability of the
				applicant to commence a project within a minimum amount of time;
											(III)the ability of the
				applicant to provide quality training and services to a significant number of
				Native Americans;
											(IV)previous assistance from
				the Administration to provide services in Native American communities;
											(V)the proposed location for
				the Native American business center, with priority given based on the proximity
				of the center to the population being served and to achieve a broad geographic
				dispersion of the centers; and
											(VI)demonstrated experience
				in providing technical assistance, including financial, marketing, and
				management assistance.
											(6)Conditions for
				participationEach eligible applicant desiring a grant under this
				subsection shall submit an application to the Administrator that
				contains—
									(A)a certification that the
				applicant—
										(i)is an eligible
				applicant;
										(ii)employs an executive
				director or program manager to manage the Native American business center;
				and
										(iii)agrees—
											(I)to a site visit by the
				Administrator as part of the final selection process;
											(II)to an annual
				programmatic and financial examination; and
											(III)to the maximum extent
				practicable, to remedy any problems identified pursuant to that site visit or
				examination;
											(B)information demonstrating
				that the applicant has the ability and resources to meet the needs, including
				cultural needs, of the Native Americans to be served by the grant;
									(C)information relating to
				proposed assistance that the grant will provide, including—
										(i)the number of individuals
				to be assisted; and
										(ii)the number of hours of
				counseling, training, and workshops to be provided;
										(D)information demonstrating
				the effectiveness and experience of the applicant in—
										(i)conducting financial,
				management, and marketing assistance programs designed to educate or improve
				the business skills of, current or prospective Native American business
				owners;
										(ii)providing training and
				services to a representative number of Native Americans;
										(iii)using resource partners
				of the Administration and other entities, including universities, Indian
				tribes, or tribal colleges; and
										(iv)the prudent management
				of finances and staffing;
										(E)the location where the
				applicant will provide training and services to Native Americans;
									(F)a 5-year plan that
				describes—
										(i)the number of Native
				Americans and Native American small business concerns to be served by the
				grant;
										(ii)if the Native American
				business center is located in the continental United States, the number of
				Native Americans to be served by the grant; and
										(iii)the training and
				services to be provided to a representative number of Native Americans;
				and
										(G)if the applicant is a
				joint project—
										(i)a certification that each
				participant in the joint project is an eligible applicant;
										(ii)information
				demonstrating a record of commitment to providing assistance to Native
				Americans; and
										(iii)information
				demonstrating that the participants in the joint project have the ability and
				resources to meet the needs, including the cultural needs, of the Native
				Americans to be served by the grant.
										(7)Review of
				applicationsThe Administrator shall approve or disapprove each
				completed application submitted under this subsection not later than 60 days
				after the date on which the eligible applicant submits the application.
								(8)Program
				examination
									(A)In
				generalEach Native American business center established under
				this subsection shall annually provide to the Administrator an itemized cost
				breakdown of actual expenditures made during the preceding year.
									(B)Administration
				actionBased on information received under subparagraph (A), the
				Administration shall—
										(i)develop and implement an
				annual programmatic and financial examination of each Native American business
				center assisted pursuant to this subsection; and
										(ii)analyze the results of
				each examination conducted under clause (i) to determine the programmatic and
				financial viability of each Native American business center.
										(C)Conditions for
				continued fundingIn determining whether to renew a grant,
				contract, or cooperative agreement with a Native American business center, the
				Administration—
										(i)shall consider the
				results of the most recent examination of the center under subparagraph (B),
				and, to a lesser extent, previous examinations; and
										(ii)may withhold such
				renewal, if the Administrator determines that—
											(I)the center has failed to
				provide the information required to be provided under subparagraph (A), or the
				information provided by the center is inadequate;
											(II)the center has failed to
				provide adequate information required to be provided by the center for purposes
				of the report of the Administrator under subparagraph (E);
											(III)the center has failed
				to comply with a requirement for participation in the Native American small
				business development program, as determined by the Administrator,
				including—
												(aa)failure to acquire or
				properly document a non-Federal share;
												(bb)failure to establish an
				appropriate partnership or program for marketing and outreach to reach new
				Native American small business concerns;
												(cc)failure to achieve
				results described in a financial assistance agreement; and
												(dd)failure to provide to
				the Administrator a description of the amount and sources of any non-Federal
				funding received by the center;
												(IV)the center has failed to
				carry out the 5-year plan under in paragraph (6)(F); or
											(V)the center cannot make
				the certification described in paragraph (6)(A).
											(D)Continuing contract and
				cooperative agreement authority
										(i)In
				generalThe authority of the Administrator to enter into
				contracts or cooperative agreements in accordance with this subsection shall be
				in effect for each fiscal year only to the extent and in the amounts as are
				provided in advance in appropriations Acts.
										(ii)RenewalAfter
				the Administrator has entered into a contract or cooperative agreement with any
				Native American business center under this subsection, the Administrator may
				not suspend, terminate, or fail to renew or extend any such contract or
				cooperative agreement unless the Administrator provides the center with written
				notification setting forth the reasons therefor and affords the center an
				opportunity for a hearing, appeal, or other administrative proceeding under
				chapter 5 of title 5, United States Code.
										(E)Management
				report
										(i)In
				generalThe Administration shall prepare and submit to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives an annual report on
				the effectiveness of all projects conducted by Native American business centers
				under this subsection and any pilot programs administered by the Office of
				Native American Affairs.
										(ii)ContentsEach
				report submitted under clause (i) shall include, with respect to each Native
				American business center receiving financial assistance under this
				subsection—
											(I)the number of individuals
				receiving assistance from the Native American business center;
											(II)the number of startup
				business concerns created with the assistance of the Native American business
				center;
											(III)the number of existing
				businesses in the area served by the Native American business center seeking to
				expand employment;
											(IV)the number of jobs
				created or maintained, on an annual basis, by Native American small business
				concerns assisted by the center since receiving funding under this Act;
											(V)to the maximum extent
				practicable, the amount of the capital investment and loan financing used by
				emerging and expanding businesses that were assisted by a Native American
				business center; and
											(VI)the most recent
				examination, as required under subparagraph (B), and the determination made by
				the Administration under that subparagraph.
											(9)Annual
				reportEach Native American business center receiving financial
				assistance under this subsection shall submit to the Administrator an annual
				report on the services provided with the financial assistance,
				including—
									(A)the number of individuals
				assisted, categorized by ethnicity;
									(B)the number of hours spent
				providing counseling and training for those individuals;
									(C)the number of startup
				small business concerns created or maintained with the assistance of the Native
				American business center;
									(D)the gross receipts of
				small business concerns assisted by the Native American business center;
									(E)the number of jobs
				created or maintained by small business concerns assisted by the Native
				American business center; and
									(F)the number of jobs for
				Native Americans created or maintained at small business concerns assisted by
				the Native American business center.
									(10)Record
				retention
									(A)ApplicationsThe
				Administrator shall maintain a copy of each application submitted under this
				subsection for not less than 7 years.
									(B)Annual
				reportsThe Administrator shall maintain copies of the
				certification submitted under paragraph (6)(A) indefinitely.
									(d)Authorization of
				appropriationsThere is authorized to be appropriated $10,000,000
				for each of fiscal years 2010 through 2012, to carry out the Native American
				Small Business Development
				program.
							.
				303.Study and report on
			 Native American business centers
				(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a broad study of the unique economic issues facing Native American
			 business centers to identify—
					(1)the difficulties such
			 centers face in raising non-Federal funds;
					(2)the difficulties such
			 centers face competing for financial assistance, non-Federal funds, or other
			 types of assistance;
					(3)the difficulties such
			 centers face in writing grant proposals; and
					(4)other difficulties such
			 centers face because of the economy in the area in which such centers are
			 located.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report regarding the results of the study
			 conducted under subsection (a), which shall include recommendations, if any,
			 regarding how to—
					(1)address the unique
			 difficulties Native American business centers face because of the type of area
			 in which such centers are located;
					(2)expand the presence of,
			 and increase the services provided by, Native American business centers;
			 and
					(3)best use technology and
			 other resources to better serve Native American business owners.
					(c)Definition of Native
			 American business centerIn this section, the term Native
			 American business center has the meaning given that term in section
			 44(a) of the Small Business Act, as added by this Act.
				304.Office of Native
			 American Affairs pilot program
				(a)DefinitionIn
			 this section, the term Indian tribe means any band, nation, or
			 organized group or community of Indians located in the contiguous United
			 States, and the Metlakatla Indian Community, whose members are recognized as
			 eligible for the services provided to Indians by the Secretary of the Interior
			 because of their status as Indians.
				(b)AuthorizationThe
			 Office of Native American Affairs of the Administration may conduct a pilot
			 program—
					(1)to develop and publish a
			 self-assessment tool for Indian tribes that will allow such tribes to evaluate
			 and implement best practices for economic development; and
					(2)to provide assistance to
			 Indian tribes, through an interagency working group, in identifying and
			 implementing economic development opportunities available from the Federal
			 Government and private enterprise, including—
						(A)the
			 Administration;
						(B)the Department of
			 Energy;
						(C)the Environmental
			 Protection Agency;
						(D)the Department of
			 Commerce;
						(E)the Federal
			 Communications Commission;
						(F)the Department of
			 Justice;
						(G)the Department of
			 Labor;
						(H)the Office of National
			 Drug Control Policy; and
						(I)the Department of
			 Agriculture.
						(c)Termination of
			 programThe authority to conduct a pilot program under this
			 section shall terminate on September 30, 2012.
				(d)ReportNot
			 later than September 30, 2012, the Office of Native American Affairs shall
			 submit a report to the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives
			 regarding the effectiveness of the self-assessment tool developed under
			 subsection (b)(1).
				IVVeterans' business
			 center program
			401.Veterans' business
			 center program; Office of Veterans Business Development
				(a)In
			 generalSection 32 of the
			 Small Business Act (15 U.S.C. 657b) is amended by striking subsection (f) and
			 inserting the following:
					
						(f)Online
				coordination
							(1)DefinitionIn
				this subsection, the term veterans' assistance provider
				means—
								(A)a veterans' business
				center established under subsection (g);
								(B)an employee of the
				Administration assigned to the Office of Veterans Business Development;
				and
								(C)a veterans business
				ownership representative designated under subsection (g)(13)(B).
								(2)EstablishmentThe
				Associate Administrator shall establish an online mechanism to—
								(A)provide information that
				assists veterans' assistance providers in carrying out the activities of the
				veterans' assistance providers; and
								(B)coordinate and leverage
				the work of the veterans' assistance providers, including by allowing a
				veterans' assistance provider to—
									(i)distribute best practices
				and other materials;
									(ii)communicate with other
				veterans' assistance providers regarding the activities of the veterans'
				assistance provider on behalf of veterans; and
									(iii)pose questions to and
				request input from other veterans' assistance providers.
									(g)Veterans' Business
				Center Program
							(1)DefinitionsIn
				this subsection—
								(A)the term active
				duty has the meaning given that term in section 101 of title 10, United
				States Code;
								(B)the term private
				nonprofit organization means an entity that is described in section
				501(c) of the Internal Revenue Code of 1986 and exempt from taxation under
				section 501(a) of such Code;
								(C)the term
				Reservist means a member of a reserve component of the Armed
				Forces, as described in section 10101 of title 10, United States Code;
								(D)the term Service
				Corps of Retired Executives means the Service Corps of Retired
				Executives authorized under section 8(b)(1);
								(E)the term small
				business concern owned and controlled by veterans—
									(i)has the same meaning as
				in section 3(q); and
									(ii)includes a small
				business concern—
										(I)not less than 51 percent
				of which is owned by one or more spouses of veterans or, in the case of any
				publicly owned business, not less than 51 percent of the stock of which is
				owned by one or more spouses of veterans; and
										(II)the management and daily
				business operations of which are controlled by one or more spouses of
				veterans;
										(F)the term
				spouse, relating to a veteran, service-disabled veteran, or
				Reservist, includes an individual who is the spouse of a veteran,
				service-disabled veteran, or Reservist on the date on which the veteran,
				service-disabled veteran, or Reservist died;
								(G)the term veterans'
				business center program means the program established under paragraph
				(2)(A); and
								(H)the term women’s
				business center means a women’s business center described in section
				29.
								(2)Program
				Established
								(A)In
				generalThe Administrator, acting through the Associate
				Administrator, shall establish a veterans' business center program, under which
				the Associate Administrator may provide financial assistance to a private
				nonprofit organization to conduct a 5-year project for the benefit of small
				business concerns owned and controlled by veterans, which may be renewed for
				one or more additional 5-year periods.
								(B)Form of Financial
				AssistanceFinancial assistance under this subsection may be in
				the form of a grant, a contract, or a cooperative agreement.
								(3)Veterans' business
				centersEach private nonprofit organization that receives
				financial assistance under this subsection shall establish or operate a
				veterans' business center (which may include establishing or operating
				satellite offices in the region described in paragraph (5) served by that
				private nonprofit organization) that provides to veterans (including
				service-disabled veterans), Reservists, and the spouses of veterans (including
				service-disabled veterans) and Reservists—
								(A)financial advice,
				including training and counseling on applying for and securing business credit
				and investment capital, preparing and presenting financial statements, and
				managing cash flow and other financial operations of a small business
				concern;
								(B)management advice,
				including training and counseling on the planning, organization, staffing,
				direction, and control of each major activity and function of a small business
				concern;
								(C)marketing advice,
				including training and counseling on identifying and segmenting domestic and
				international market opportunities, preparing and executing marketing plans,
				developing pricing strategies, locating contract opportunities, negotiating
				contracts, and using public relations and advertising techniques; and
								(D)advice, including
				training and counseling, for Reservists and the spouses of Reservists.
								(4)Application
								(A)In
				generalA private nonprofit organization desiring to receive
				financial assistance under this subsection shall submit an application to the
				Associate Administrator at such time and in such manner as the Associate
				Administrator may require.
								(B)5-year
				planEach application described in subparagraph (A) shall include
				a 5-year plan on proposed fundraising and training activities relating to the
				veterans' business center.
								(C)Determination and
				NotificationNot later than 60 days after the date on which a
				private nonprofit organization submits an application under subparagraph (A),
				the Associate Administrator shall approve or deny the application and notify
				the applicant of the determination.
								(D)Availability of
				applicationThe Associate Administrator shall make every effort
				to make the application under subparagraph (A) available online.
								(5)EligibilityThe
				Associate Administrator may select to receive financial assistance under this
				subsection—
								(A)a Veterans Business
				Outreach Center established by the Administrator under section 8(b)(17) on or
				before the day before the date of enactment of this subsection;
								(B)a private nonprofit
				organization that—
									(i)received financial
				assistance in fiscal year 2006 from the National Veterans Business Development
				Corporation established under section 33; and
									(ii)is in operation on the
				date of enactment of this subsection; or
									(C)other private nonprofit
				organizations located in various regions of the United States, as the Associate
				Administrator determines is appropriate.
								(6)Selection
				criteria
								(A)In
				generalThe Associate Administrator shall establish selection
				criteria, stated in terms of relative importance, to evaluate and rank
				applicants under paragraph (5)(C) for financial assistance under this
				subsection.
								(B)CriteriaThe
				selection criteria established under this paragraph shall include—
									(i)the experience of the
				applicant in conducting programs or ongoing efforts designed to impart or
				upgrade the business skills of veterans, and the spouses of veterans, who own
				or may own small business concerns;
									(ii)for an applicant for
				initial financial assistance under this subsection—
										(I)the ability of the
				applicant to begin operating a veterans' business center within a minimum
				amount of time; and
										(II)the geographic region to
				be served by the veterans business center;
										(iii)the demonstrated
				ability of the applicant to—
										(I)provide managerial
				counseling and technical assistance to entrepreneurs; and
										(II)coordinate services
				provided by veterans services organizations and other public or private
				entities; and
										(iv)for any applicant for a
				renewal of financial assistance under this subsection, the results of the most
				recent examination under paragraph (10) of the veterans' business center
				operated by the applicant.
									(C)Criteria publicly
				availableThe Associate Administrator shall—
									(i)make publicly available
				the selection criteria established under this paragraph; and
									(ii)include the criteria in
				each solicitation for applications for financial assistance under this
				subsection.
									(7)Amount of
				assistanceThe amount of financial assistance provided under this
				subsection to a private nonprofit organization for each fiscal year shall
				be—
								(A)not less than $150,000;
				and
								(B)not more than
				$200,000.
								(8)Federal share
								(A)In general
									(i)Initial financial
				assistanceExcept as provided in clause (ii), a private nonprofit
				organization that receives financial assistance under this subsection shall
				provide non-Federal contributions for the operation of the veterans business
				center established by the private nonprofit organization in an amount equal
				to—
										(I)in each of the first and
				second years of the project, not less than 33 percent of the amount of the
				financial assistance received under this subsection; and
										(II)in each of the third
				through fifth years of the project, not less than 50 percent of the amount of
				the financial assistance received under this subsection.
										(ii)RenewalsA
				private nonprofit organization that receives a renewal of financial assistance
				under this subsection shall provide non-Federal contributions for the operation
				of the veterans business center established by the private nonprofit
				organization in an amount equal to not less than 50 percent of the amount of
				the financial assistance received under this subsection.
									(B)Form of non-federal
				shareNot more than 50 percent of the non-Federal share for a
				project carried out using financial assistance under this subsection may be in
				the form of in-kind contributions.
								(C)Timing of
				disbursementThe Associate Administrator may disburse not more
				than 25 percent of the financial assistance awarded to a private nonprofit
				organization before the private nonprofit organization obtains the non-Federal
				share required under this paragraph with respect to that award.
								(D)Failure to obtain
				non-federal funding
									(i)In
				generalIf a private nonprofit organization that receives
				financial assistance under this subsection fails to obtain the non-Federal
				share required under this paragraph during any fiscal year, the private
				nonprofit organization may not receive a disbursement under this subsection in
				a subsequent fiscal year or a disbursement for any other project funded by the
				Administration, unless the Administrator makes a written determination that the
				private nonprofit organization will be able to obtain a non-Federal
				contribution.
									(ii)RestorationA
				private nonprofit organization prohibited from receiving a disbursement under
				clause (i) in a fiscal year may receive financial assistance in a subsequent
				fiscal year if the organization obtains the non-Federal share required under
				this paragraph for the subsequent fiscal year.
									(9)Contract
				authorityA veterans' business center may enter into a contract
				with a Federal department or agency to provide specific assistance to veterans,
				service-disabled veterans, Reservists, or the spouses of veterans,
				service-disabled veterans, or Reservists. Performance of such contract shall
				not hinder the veterans' business center in carrying out the terms of the grant
				received by the veterans' business centers from the Administrator.
							(10)Examination and
				determination of viability
								(A)Examination
									(i)In
				generalThe Associate Administrator shall conduct an annual
				examination of the programs and finances of each veterans' business center
				established or operated using financial assistance under this
				subsection.
									(ii)FactorsIn
				conducting the examination under clause (i), the Associate Administrator shall
				consider whether the veterans business center has failed—
										(I)to provide the
				information required to be provided under subparagraph (B), or the information
				provided by the center is inadequate;
										(II)the center has failed to
				comply with a requirement for participation in the veterans' business center
				program, as determined by the Assistant Administrator, including—
											(aa)failure to acquire or
				properly document a non-Federal share;
											(bb)failure to establish an
				appropriate partnership or program for marketing and outreach to small business
				concerns;
											(cc)failure to achieve
				results described in a financial assistance agreement; and
											(dd)failure to provide to
				the Administrator a description of the amount and sources of any non-Federal
				funding received by the center;
											(III)to carry out the 5-year
				plan under in paragraph (4)(B); or
										(IV)to meet the eligibility
				requirements under paragraph (5).
										(B)Information
				providedIn the course of an examination under subparagraph (A),
				the veterans' business center shall provide to the Associate
				Administrator—
									(i)an itemized cost
				breakdown of actual expenditures for costs incurred during the most recent full
				fiscal year;
									(ii)documentation of the
				amount of non-Federal contributions obtained and expended by the veterans'
				business center during the most recent full fiscal year; and
									(iii)with respect to any
				in-kind contribution under paragraph (8)(B), ver­i­fi­ca­tion of the existence
				and valuation of such contributions.
									(C)Determination of
				viabilityThe Associate Administrator shall analyze the results
				of each examination under this paragraph and, based on that analysis, make a
				determination regarding the viability of the programs and finances of each
				veterans' business center.
								(D)Discontinuation of
				funding
									(i)In
				generalThe Associate Administrator may discontinue an award of
				financial assistance to a private nonprofit organization at any time if the
				Associate Administrator determines under subparagraph (C) that the veterans'
				business center operated by that organization is not viable.
									(ii)RestorationThe
				Associate Administrator may continue to provide financial assistance to a
				private nonprofit organization in a subsequent fiscal year if the Associate
				Administrator determines under subparagraph (C) that the veterans' business
				center is viable.
									(11)Privacy
				requirements
								(A)In
				generalExcept as provided in subparagraph (B), a veterans'
				business center established or operated using financial assistance provided
				under this subsection may not disclose the name, address, or telephone number
				of any individual or small business concern that receives advice from the
				veterans' business center without the consent of the individual or small
				business concern.
								(B)ExceptionA
				veterans' business center may disclose information described in subparagraph
				(A)—
									(i)if the Administrator or
				Associate Administrator is ordered to make such a disclosure by a court in any
				civil or criminal enforcement action initiated by a Federal or State agency;
				or
									(ii)to the extent that the
				Administrator or Associate Administrator determines that such a disclosure is
				necessary to conduct a financial audit of a veterans' business center.
									(C)Administration use of
				informationThis paragraph does not—
									(i)restrict access by the
				Administrator to program activity data; or
									(ii)prevent the
				Administrator from using information not described in subparagraph (A) to
				conduct surveys of individuals or small business concerns that receive advice
				from a veterans' business center.
									(D)RegulationsThe
				Administrator shall issue regulations to establish standards for requiring
				disclosures under subparagraph (B)(ii).
								(12)Report
								(A)In
				generalNot later than 60 days after the end of each fiscal year,
				the Associate Administrator shall submit to the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives a report on the effectiveness of the veterans' business
				center program in each region during the most recent full fiscal year.
								(B)ContentsEach
				report under this paragraph shall include, at a minimum, for each veterans'
				business center established or operated using financial assistance provided
				under this subsection—
									(i)the number of individuals
				receiving assistance from the veterans' business center, including the number
				of such individuals who are—
										(I)veterans or spouses of
				veterans;
										(II)service-disabled
				veterans or spouses of service-disabled veterans; or
										(III)Reservists or spouses
				of Reservists;
										(ii)the number of startup
				small business concerns formed by individuals receiving assistance from the
				veterans' business center, including—
										(I)veterans or spouses of
				veterans;
										(II)service-disabled
				veterans or spouses of service-disabled veterans; or
										(III)Reservists or spouses
				of Reservists;
										(iii)the gross receipts of
				small business concerns that receive advice from the veterans' business
				center;
									(iv)the employment increases
				or decreases of small business concerns that receive advice from the veterans'
				business center;
									(v)to the maximum extent
				practicable, the increases or decreases in profits of small business concerns
				that receive advice from the veterans' business center; and
									(vi)the results of the
				examination of the veterans' business center under paragraph (10).
									(13)Coordination of
				efforts and consultation
								(A)Coordination and
				consultationTo the extent practicable, the Associate
				Administrator and each private nonprofit organization that receives financial
				assistance under this subsection shall—
									(i)coordinate outreach and
				other activities with other programs of the Administration and the programs of
				other Federal agencies;
									(ii)consult with technical
				representatives of the district offices of the Administration in carrying out
				activities using financial assistance under this subsection; and
									(iii)provide information to
				the veterans business ownership representatives designated under subparagraph
				(B) and coordinate with the veterans business ownership representatives to
				increase the ability of the veterans business ownership representatives to
				provide services throughout the area served by the veterans business ownership
				representatives.
									(B)Veterans business
				ownership representatives
									(i)DesignationThe
				Administrator shall designate not fewer than 1 individual in each district
				office of the Administration as a veterans business ownership representative,
				who shall communicate and coordinate activities of the district office with
				private nonprofit organizations that receive financial assistance under this
				subsection.
									(ii)Initial
				designationThe first individual in each district office of the
				Administration designated by the Administrator as a veterans business ownership
				representative under clause (i) shall be an individual that is employed by the
				Administration on the date of enactment of this subsection.
									(14)Existing
				contractsAn award of financial assistance under this subsection
				shall not void any contract between a private nonprofit organization and the
				Administration that is in effect on the date of such award.
							(h)Authorization of
				appropriationsThere are authorized to be appropriated—
							(1)to carry out subsections
				(a) through (f), $2,000,000 for each of fiscal years 2010 through 2012;
				and
							(2)to carry out subsection (g)—
								(A)$8,000,000 for fiscal
				year 2010;
								(B)$8,500,000 for fiscal
				year 2011; and
								(C)$9,000,000 for fiscal
				year
				2012.
								.
				(b)GAO Report
					(1)DefinitionsIn
			 this subsection—
						(A)the term small
			 business concern owned and controlled by veterans has the meaning given
			 that term in section 32(g) of the Small Business Act, as added by this section;
			 and
						(B)the term veterans’
			 business center program means the veterans’ business center program
			 established under section 32(g) of the Small Business Act, as added by this
			 section.
						(2)Report
						(A)In
			 generalNot later than 60 days after the end of the second fiscal
			 year beginning after the date on which the veterans’ business center program is
			 established, the Comptroller General of the United States shall evaluate the
			 effectiveness of the veterans’ business center program, and submit to Congress
			 a report on the results of that evaluation.
						(B)ContentsThe
			 report submitted under subparagraph (A) shall include—
							(i)an assessment of—
								(I)the use of amounts made
			 available to carry out the veterans’ business center program;
								(II)the effectiveness of the
			 services provided by each private nonprofit organization receiving financial
			 assistance under the veterans’ business center program;
								(III)whether the services
			 described in clause (ii) are duplicative of services provided by other veteran
			 service organizations, programs of the Administration, or programs of another
			 Federal department or agency and, if so, recommendations regarding how to
			 alleviate the duplication of the services; and
								(IV)whether there are areas
			 of the United States in which there are not adequate entrepreneurial services
			 for small business concerns owned and controlled by veterans and, if so,
			 whether there is a veterans' business center established under the veterans’
			 business center program providing services to that area; and
								(ii)recommendations, if any,
			 for improving the veteran's business center program.
							402.Reporting requirement
			 for interagency task forceSection 32(c) of the Small Business Act (15
			 U.S.C. 657b(c)) is amended by adding at the end the following:
				
					(4)ReportNot
				less frequently than twice each year, the Administrator shall submit to
				Congress a report on the appointments made to and activities of the task
				force.
					.
			403.Repeal and renewal
			 of grants
				(a)DefinitionIn
			 this section, the term covered grant, contract, or cooperative
			 agreement means a grant, contract, or cooperative agreement that
			 was—
					(1)made or entered into
			 under section 8(b)(17) of the Small Business Act (15 U.S.C. 637(b)(17));
			 and
					(2)in effect on or before
			 the date described in subsection (b)(2).
					(b)Repeal
					(1)In
			 generalSection 8(b) of the Small Business Act (15 U.S.C. 637(b))
			 is amended—
						(A)in paragraph (15), by
			 adding and at the end;
						(B)in paragraph (16), by
			 striking ; and and inserting a period; and
						(C)by striking paragraph
			 (17).
						(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect 60
			 days after the date of enactment of this Act.
					(c)Transitional
			 rules
					(1)In
			 GeneralNotwithstanding any other provision of law, a covered
			 grant, contract, or cooperative agreement shall remain in full force and effect
			 under the terms, and for the duration, of the covered grant, contract, or
			 agreement.
					(2)Additional
			 requirementsAny organization that was awarded or entered into a
			 covered grant, contract, or cooperative agreement shall be subject to the
			 requirements of section 32(g) of the Small Business Act (15 U.S.C. 657b(g)) (as
			 added by this Act).
					(d)Renewal of financial
			 assistanceAn organization that was awarded or entered into a
			 covered grant, contract, or cooperative agreement may apply for a renewal of
			 the grant, contract, or agreement under the terms and conditions described in
			 section 32(g) of the Small Business Act (15 U.S.C. 657b(g)) (as added by this
			 Act).
				VProgram for investment in
			 microentrepreneurs
			501.PRIME
			 reauthorizationThe Small
			 Business Act (15 U.S.C. 631 et seq.) is amended—
				(1)by redesignating sections
			 37 through 44 as sections 38 through 45, respectively; and
				(2)by inserting after
			 section 36 the following:
					
						37.Program for investment
				in microentrepreneurs
							(a)DefinitionsIn
				this section:
								(1)Associate
				AdministratorThe term Associate Administrator means
				the Associate Administrator for Entrepreneurial Development of the
				Administration.
								(2)Capacity building
				servicesThe term capacity building services means
				services provided to an organization that is, or that is in the process of
				becoming, a microenterprise development organization or program, for the
				purpose of enhancing the ability of the organization to provide training and
				services to disadvantaged entrepreneurs.
								(3)CollaborativeThe
				term collaborative means 2 or more nonprofit entities that agree
				to act jointly as a qualified organization under this section.
								(4)Disadvantaged
				entrepreneurThe term disadvantaged entrepreneur
				means a microentrepreneur that—
									(A)is a low-income
				person;
									(B)is a very low-income
				person; or
									(C)lacks adequate access to
				capital or other resources essential for business success, or is economically
				disadvantaged, as determined by the Administrator.
									(5)Disadvantaged native
				american entrepreneurThe term disadvantaged Native
				American entrepreneur means a disadvantaged entrepreneur who is also a
				member of an Indian Tribe.
								(6)Indian
				tribeThe term Indian tribe has the meaning given
				that term in section 4(e) of the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b(e)).
								(7)IntermediaryThe
				term intermediary means a private, nonprofit entity that seeks to
				serve microenterprise development organizations and programs, as authorized
				under subsection (d).
								(8)Low-income
				personThe term low-income person means a person
				having an income, adjusted for family size, of not more than—
									(A)for metropolitan areas,
				80 percent of the area median income; and
									(B)for nonmetropolitan
				areas, the greater of—
										(i)80 percent of the area
				median income; or
										(ii)80 percent of the
				statewide nonmetropolitan area median income.
										(9)MicroentrepreneurThe
				term microentrepreneur means the owner or developer of a
				microenterprise.
								(10)MicroenterpriseThe
				term microenterprise means a sole proprietorship, partnership, or
				corporation that—
									(A)has not more than 4
				employees; and
									(B)generally lacks access to
				conventional loans, equity, or other banking services.
									(11)Microenterprise
				development organization or programThe term
				microenterprise development organization or program means a
				nonprofit entity, or a program administered by such an entity, including
				community development corporations or other nonprofit development organizations
				and social service organizations, that provides services to disadvantaged
				entrepreneurs.
								(12)Training and technical
				assistanceThe term training and technical
				assistance means services and support provided to disadvantaged
				entrepreneurs, such as assistance for the purpose of enhancing business
				planning, marketing, management, financial management skills, and assistance
				for the purpose of accessing financial services.
								(13)Qualified
				organizationThe term qualified organization
				means—
									(A)a nonprofit
				microenterprise development organization or program (or a group or
				collaborative thereof) that has a demonstrated record of delivering
				microenterprise services to disadvantaged entrepreneurs;
									(B)an intermediary;
									(C)a microenterprise
				development organization or program that is—
										(i)accountable to a local
				community; and
										(ii)working in conjunction
				with a State or local government or Indian tribe; or
										(D)an Indian tribe acting on
				its own, if the Indian tribe certifies that no private organization or program
				referred to in this paragraph exists within its jurisdiction.
									(14)Very low-income
				personThe term very low-income person means an
				individual having an income, adjusted for family size, of not more than 150
				percent of the poverty line (as defined in section 673(2) of the Community
				Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required
				by that section).
								(b)Establishment of
				programThe Associate Administrator shall establish a
				microenterprise training and technical assistance and capacity building
				services grant program to provide grants to qualified organizations in
				accordance with this section.
							(c)Uses of
				assistanceA qualified organization shall use a grant made under
				this section—
								(1)to provide training and
				technical assistance to disadvantaged entrepreneurs;
								(2)to provide training and
				technical assistance and capacity building services to microenterprise
				development organizations and programs and groups of such organizations and
				programs to assist such organizations and programs in developing
				microenterprise training and services;
								(3)to aid in researching and
				developing the best practices in the field of microenterprise and training and
				technical assistance programs for disadvantaged entrepreneurs;
								(4)to provide training and
				technical assistance to disadvantaged Native American entrepreneurs and
				prospective disadvantaged Native American entrepreneurs; and
								(5)for such other activities
				as the Associate Administrator determines are consistent with the purposes of
				this section.
								(d)Allocation of grants;
				subgrants
								(1)Allocation of
				grants
									(A)In
				generalThe Associate Administrator shall allocate assistance
				from the Administration under this section to ensure that—
										(i)not less than 75 percent
				of amounts made available to the Administrator for grants under this section
				are used for activities described in subsection (c)(1); and
										(ii)not less than 15 percent
				of amounts made available to the Administrator for grants under this section
				are used for activities described in subsection (c)(2).
										(B)Limit on individual
				assistanceNo single person may receive more than 10 percent of
				the total amounts made available for grants under this section for a single
				fiscal year.
									(2)Targeted
				assistanceThe Associate Administrator shall ensure that not less
				than 50 percent of the total amounts made available for grants under this
				section are used to benefit very low-income persons, including very low-income
				persons residing on Indian reservations.
								(3)Subgrants
				authorized
									(A)In
				generalA qualified organization receiving a grant under this
				section may provide subgrants using that grant to qualified organizations that
				are small or emerging microenterprises and programs, subject to such rules and
				regulations as the Associate Administrator determines are appropriate.
									(B)Limit on administrative
				expensesNot more than 7.5 percent of the amount received by a
				qualified organization under a grant under this section may be used for
				administrative expenses in connection with the making of subgrants under
				subparagraph (A).
									(4)DiversityIn
				making grants under this section, the Associate Administrator shall ensure that
				grant recipients include both large and small microenterprise organizations
				that serve urban, rural, and Indian tribal communities and diverse
				populations.
								(5)Prohibition on
				preferential consideration of certain administration program
				participantsIn making grants under this section, the Associate
				Administrator shall ensure that any application made by a qualified
				organization that is a participant in the program established under section
				7(m) does not receive preferential consideration over applications from other
				qualified organizations that are not participants in the program.
								(e)Federal share
								(1)In
				generalA qualified organization that receives a grant under this
				section shall provide non-Federal contributions to carry out the activities
				described in subsection (c) in an amount equal to not less than 50 percent of
				the amount of the grant received under this section.
								(2)Sources of non-Federal
				shareThe non-Federal share of the cost of a project using a
				grant under this section may be in the form of fees, grants, gifts, funds from
				loan sources, or in-kind resources of an applicant from public or private
				sources.
								(3)Exception
									(A)In
				generalIf the Associate Administrator determines that an
				applicant for assistance under this section has severe constraints on available
				sources of non-Federal funds, the Associate Administrator may reduce or
				eliminate the requirement under paragraph (1).
									(B)LimitationNot
				more than 10 percent of the total funds made available from the Administration
				in any fiscal year to carry out this section may be excepted under subparagraph
				(A) from the requirement under paragraph (1).
									(f)Applications for
				assistanceAn application for a grant under this section shall be
				submitted in such form and in accordance with such procedures as the Associate
				Administrator shall establish.
							(g)Recordkeeping and
				reporting
								(1)In
				generalEach qualified organization that receives a grant under
				this section shall—
									(A)submit to the
				Administration not less frequently than once every 18-month period, financial
				statements audited by an independent certified public accountant;
									(B)submit an annual report
				to the Administration on the activities of the qualified organization;
				and
									(C)keep such records as the
				Associate Administrator determines are necessary to disclose the manner in
				which amounts made available under a grant under this section are used.
									(2)AccessUpon
				the request of the Associate Administrator, the Associate Administrator shall
				have access to any record of any qualified organization that receives a grant
				under this section, for the purpose of determining compliance with this
				section.
								(3)Data
				collectionEach qualified organization that receives a grant
				under this section shall collect information relating to, as applicable—
									(A)the number of individuals
				counseled or trained by the organization;
									(B)the number of hours of
				counseling provided by the organization;
									(C)the number of startup
				small business concerns formed with the assistance of the organization;
									(D)the number of small
				business concerns expanded with the assistance of the organization;
									(E)the number of low-income
				individuals counseled or trained by the organization; and
									(F)the number of very
				low-income individuals counseled or trained by the organization.
									(h)Authorization of
				appropriations
								(1)In
				generalThere are authorized to be appropriated to the
				Administrator $15,000,000 for each of fiscal years 2010 through 2012 to carry
				out this section, which shall remain available until expended.
								(2)Certain
				programsIn addition to the amount authorized under paragraph
				(1), there are authorized to be appropriated to the Administrator $2,000,000
				for each of fiscal years 2010 through 2012 to carry out subsection (c)(4),
				which shall remain available until
				expended.
								.
				502.Conforming repeal and
			 amendments
				(a)Conforming
			 repealSubtitle C of title I
			 of the Riegle Community Development and Regulatory Improvement Act of 1994 (15
			 U.S.C. 6901 et seq.) is repealed.
				(b)Conforming
			 amendmentsThe Small Business Act (15 U.S.C. 631 et seq.) is
			 amended—
					(1)in section 38(d) (15
			 U.S.C. 657i(d)), as so redesignated, by striking section 43 and
			 inserting section 44;
					(2)in section 41(d) (15
			 U.S.C. 657l(d)), as so redesignated, by striking section 43 and
			 inserting section 44; and
					(3)in section 42(b) (15
			 U.S.C. 657m(b)), as so redesignated, by striking section 43 and
			 inserting section 44.
					503.ReferencesAll references in Federal law, other than
			 section 504 of this Act, to the Program for Investment in
			 Microentrepreneurs Act of 1999 or the PRIME Act shall be
			 deemed to be references to section 37 of the Small Business Act, as added by
			 this Act.
			504.Rule of
			 constructionNothing in this
			 title or the amendments made by this title shall affect any grant or assistance
			 provided under the Program for Investment in Microentrepreneurs Act of 1999 (15
			 U.S.C. 6901 et seq.), before the date of enactment of this Act, and any such
			 grant or assistance shall be subject to the Program for Investment in
			 Microentrepreneurs Act of 1999, as in effect on the day before the date of
			 enactment of this Act.
			VIOther
			 provisions
			601.Institutions of higher
			 education
				(a)In
			 generalSection 21(a)(1) of the Small Business Act (15 U.S.C.
			 648(a)(1)) is amended by striking : Provided,
			 That and all that follows through on such date.
			 and inserting the following: . On and after December 31, 2010, the
			 Administration may only make a grant under this paragraph to an applicant that
			 is an institution of higher education, as defined in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)) that is accredited (and not
			 merely in preaccreditation status) by a nationally recognized accrediting
			 agency or association, recognized by the Secretary of Education for such
			 purpose in accordance with section 496 of that Act (20 U.S.C. 1099b), or to a
			 women's business center operating pursuant to section 29 as a small business
			 development center, unless the applicant was receiving financial assistance
			 (including a contract or cooperative agreement) on December 31,
			 2010..
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on December 31, 2010.
				602.Health insurance
			 options information for small business concerns
				(a)DefinitionsIn this section—
					(1)the term grant program means
			 the small business health insurance information grant program established under
			 subsection (b)(1); and
					(2)the term resource
			 partner means—
						(A)the association of small
			 business development centers authorized to be established under section
			 21(a)(3)(A) of the Small Business Act (15 U.S.C. 648(a)(3)(A));
						(B)the Association of
			 Women's Business Centers;
						(C)the Service Corps of
			 Retired Executives authorized by section 8(b)(1)(B) of the Small Business Act
			 (15 U.S.C. 637(b)(1)(B)); and
						(D)1 veterans business
			 center (as that term is used in section 32(g) of the Small Business Act (15
			 U.S.C. 657b(g)), as added by this Act), as determined by the Associate
			 Administrator for Entrepreneurial Development.
						(b)Small Business Health
			 Insurance Information Program
					(1)Program
			 establishedThe
			 Administrator, acting through the Associate Administrator for Entrepreneurial
			 Development, shall establish a program to make grants to resource partners to
			 provide neutral and objective information and educational materials regarding
			 health insurance options, including coverage options within the small group
			 market, to small business concerns.
					(2)Grant
			 recipientsThe Associate Administrator for Entrepreneurial
			 Development shall make 1 grant to each of the resource partners.
					(3)Grant
			 amountsThe grants made under this section shall—
						(A)be made from funds
			 appropriated to the Administrator to carry out the activities of the Office of
			 Entrepreneurial Development; and
						(B)not exceed a total amount
			 of $5,000,000.
						(4)ContractAs
			 a condition of receiving a grant under this section, each resource partner
			 shall agree, by contract with the Administration—
						(A)to begin to use the funds
			 in accordance with paragraph (5) not later than 1 year after the date on which
			 the resource partner receives the grant; and
						(B)to return any funds that
			 have not been used, if the Administrator determines that the resource partner
			 is not carrying out the grant program activities under paragraph (5)(A).
						(5)Use of funds
						(A)Grant program
			 activitiesA resource partner
			 shall use funds provided under the grant program to create, in consultation
			 with the Associate Administrator for Entrepreneurial Development of the
			 Administration—
							(i)an online training
			 program;
							(ii)an online repository of
			 health insurance information relevant to small business concerns;
							(iii)a counseling curriculum
			 that can be used in the physical location of the resource partner; and
							(iv)materials containing
			 relevant information that can be disbursed to owners of small business concerns
			 throughout the country.
							(B)Content of
			 materials
							(i)In
			 generalIn creating materials under the grant program, a resource
			 partner shall evaluate and incorporate relevant portions of existing
			 informational materials regarding health insurance options, including materials
			 and resources developed by the National Association of Insurance Commissioners,
			 the Kaiser Family Foundation, and the Healthcare Leadership Council.
							(ii)Health insurance
			 optionsIn incorporating information regarding health insurance
			 options under clause (i), a resource partner shall provide neutral and
			 objective information regarding health insurance options in the geographic area
			 served by the resource partner, including traditional employer sponsored health
			 insurance for the group insurance market, such as the health insurance options
			 described in section 2791 of the Public Health Services Act (42 U.S.C.
			 300gg–91) or section 125 of the Internal Revenue Code of 1986, and Federal and
			 State health insurance programs.
							(c)Review and
			 Report
					(1)Review of grant
			 programThe Associate
			 Administrator for Entrepreneurial Development shall conduct a review of the
			 effectiveness of the grant program.
					(2)ReportNot later than 2 years after the date on
			 which all grants under the grant program are disbursed, the Associate
			 Administrator for Entrepreneurial Development shall submit to the Committee on
			 Small Business and Entrepreneurship of the Senate and the Committee on Small
			 Business of the House of Representatives a report on the results of the review
			 under paragraph (1).
					603.National Small
			 Business Development Center Advisory Board
				(a)In
			 generalSection 21(i)(1) of
			 the Small Business Act (15 U.S.C. 648(i)(1)) is amended—
					(1)in the first sentence, by striking
			 nine members and inserting 10 members;
					(2)in the second sentence,
			 by striking six and inserting the members who are not
			 from universities or their affiliates;
					(3)by striking the third
			 sentence; and
					(4)in the fourth sentence,
			 by inserting not less than before
			 one-third.
					(b)IncumbentsAn
			 individual serving as a member of the Board on the date of enactment of this
			 Act may continue to serve on the Board until the end of the term of the member
			 under section 21(i)(1) of the Small Business Act (15 U.S.C. 648(i)(1)), as in
			 effect on the day before such date of enactment.
				604.Privacy requirements
			 for SCORE chaptersSection 8
			 of the Small Business Act (15 U.S.C. 637) is amended by striking subsection (c)
			 and inserting the following:
				
					(c)Privacy requirements
						(1)In
				generalA chapter of the SCORE program authorized by subsection
				(b)(1) or an agent of such a chapter may not disclose the name, address, or
				telephone number of any individual or small business concern receiving
				assistance from that chapter or agent without the consent of such individual or
				small business concern, unless—
							(A)the Administrator is
				ordered to make such a disclosure by a court in any civil or criminal
				enforcement action initiated by a Federal or State agency; or
							(B)the Administrator
				determines such a disclosure to be necessary for the purpose of conducting a
				financial audit of a chapter of the SCORE program authorized by subsection
				(b)(1), in which case disclosure shall be limited to the information necessary
				for such audit.
							(2)Administrator use of
				informationThis subsection shall not—
							(A)restrict the access of
				the Administrator to program activity data; or
							(B)prevent the Administrator
				from using client information to conduct client surveys.
							(3)Regulations
							(A)In
				generalThe Administrator shall issue regulations to establish
				standards—
								(i)for disclosures with
				respect to financial audits under paragraph (1)(B); and
								(ii)for client surveys under
				paragraph (2)(B), including standards for oversight of such surveys and for
				dissemination and use of client information.
								(B)Maximum privacy
				protectionRegulations under this paragraph shall, to the extent
				practicable, provide for the maximum amount of privacy protection.
							(C)Inspector
				generalUntil the effective date of regulations under this
				paragraph, any client survey and the use of such information shall be approved
				by the Inspector General of the Administration who shall include such approval
				in the semi-annual report of the Inspector
				General.
							.
			605.National small
			 business summit
				(a)In
			 generalNot later than December 31, 2012, the President shall
			 convene a National Small Business Summit to examine the present conditions and
			 future of the community of small business concerns in the United States. The
			 summit shall include owners of small business concerns, representatives of
			 small business groups, labor, academia, the Federal Government, State
			 governments, Indian tribes, Federal research and development agencies, and
			 nonprofit policy groups concerned with the issues of small business
			 concerns.
				(b)ReportNot
			 later than 90 days after the date of the conclusion of the summit convened
			 under subsection (a), the President shall issue a report on the results of the
			 summit. The report shall identify key challenges and make recommendations for
			 promoting entrepreneurship and the growth of small business concerns.
				606.SCORE program
				(a)In
			 generalSection 8(b)(1)(B) of
			 the Small Business Act (15 U.S.C. 637(b)(1)(B)) is amended by striking a
			 Service Corps of Retired Executives (SCORE) and inserting the
			 SCORE.
				(b)Technical and
			 conforming amendments
					(1)In
			 generalThe Small Business Act (15 U.S.C. 631 et seq.) is
			 amended—
						(A)in section
			 7(m)(3)(A)(i)(VIII), by striking Service Corps of Retired
			 Executives and inserting SCORE; and
						(B)in section 33(b)(2), by
			 striking Service Corps of Retired Executives and inserting
			 SCORE.
						(2)Other
			 lawSection 337(d)(2) of the Energy Policy and Conservation Act
			 (42 U.S.C. 6307(d)(2)) is amended by striking Service Corps of Retired
			 Executives (SCORE) and inserting SCORE.
					(c)ReferencesAny
			 reference to the Service Corps of Retired Executives established under section
			 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)), as in effect on
			 the day before the date of enactment of this Act, in any law, rule, regulation,
			 certificate, directive, instruction, or other official paper shall be
			 considered to refer to the SCORE established under section 8(b)(1)(B) of the
			 Small Business Act, as amended by this Act.
				607.Assistance to
			 out-of-state small businessesSection 21(b)(3) of the Small Business Act
			 (15 U.S.C. 648(b)(3)) is amended—
				(1)by striking (3) At
			 the discretion and inserting the following:
					
						(3)Assistance to
				out-of-state small businesses
							(A)In
				generalAt the discretion
							;
				and
				(2)by adding at the end the
			 following:
					
						(B)Disaster recovery
				assistance
							(i)In
				generalAt the discretion of the Administrator, the Administrator
				may authorize a small business development center to provide assistance, as
				described in subsection (c), to small business concerns located outside of the
				State, without regard to geographic proximity, if the small business concerns
				are located in an area for which the President has declared a major disaster,
				as defined in section 102 of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5122), during the period of the
				declaration.
							(ii)Continuity of
				servicesA small business development center that provides
				counselors to an area described in clause (i) shall, to the maximum extent
				practicable, ensure continuity of services in any State in which the small
				business development center otherwise provides services.
							(iii)Access to disaster
				recovery facilitiesFor purposes of this subparagraph, the
				Administrator shall, to the maximum extent practicable, permit the personnel of
				a small business development center to use any site or facility designated by
				the Administrator for use to provide disaster recovery
				assistance.
							.
				608.Small business
			 development centers
				(a)Portability
			 grantsSection
			 21(a)(4)(C)(viii) of the Small Business Act (15 U.S.C. 648(a)(4)(C)(viii)) is
			 amended—
					(1)in the first
			 sentence—
						(A)by striking From
			 the funds appropriated pursuant to clause (vii) and inserting Of
			 the amounts made available to carry out this subparagraph in each fiscal
			 year; and
						(B)by striking as a
			 result of a business or government facility down sizing or closing, which has
			 resulted in the loss of jobs or small business instability and
			 inserting due to events that have resulted or will result in, the
			 downsizing or closing of a business or government facility; and
						(2)by adding at the end
			 The Administrator may make a grant under this clause that exceeds
			 $100,000 to accommodate extraordinary events that the Administrator determines
			 have had a catastrophic impact on small business concerns in a
			 community..
					(b)PurposesSection
			 21(a)(1) of the Small Business Act (15 U.S.C. 648(a)(1)) is amended in the
			 first sentence by adding regulatory compliance and after
			 counseling concerning.
				609.Evaluation of pilot
			 programs
				(a)In
			 generalNot later than 30 months after the date of disbursement
			 of the first grant under a covered pilot program, the Comptroller General of
			 the United States shall submit to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives a report evaluating the covered pilot program, including
			 recommendations, if any, on possible improvements or modifications to the
			 covered pilot program, including the feasibility of extending the covered pilot
			 program to all small business development centers.
				(b)Definition of covered
			 pilot programIn this section, the term covered pilot
			 program means a pilot program relating to small business development
			 centers established under this Act or an amendment made by this Act.
				610.Educating and
			 networking entrepreneurs through technology
				(a)PurposeThe
			 purpose of this section is to provide a customized online community for
			 potential and existing entrepreneurs to—
					(1)access entrepreneurship
			 educational offerings of the Administration, other Federal and State agencies,
			 and public and private entities;
					(2)engage in peer learning
			 and networking; and
					(3)readily access
			 information, community resources, service provider organizations, and
			 individuals in the State in which the entrepreneurs reside who provide business
			 assistance and capital.
					(b)DefinitionIn
			 this section, the term qualified third-party vendor means an
			 entity with—
					(1)experience in the
			 planning, administration, and management of online communities and the delivery
			 of technologically-driven education; and
					(2)the ability to connect
			 community-based and public organizations to collaborate in the delivery of
			 services and delivery of resources online.
					(c)Authority
					(1)In
			 generalThe Administrator shall establish and manage a program
			 that—
						(A)provides online
			 entrepreneurial training, ensuring that materials described in subsection (d)
			 are timely and relevant to entrepreneurial development and can be successfully
			 communicated remotely to an audience through the use of technology; and
						(B)includes a nationwide,
			 online learning community of owners of small business concerns and
			 entrepreneurs, customized by State.
						(2)Consultation and
			 contractingThe Administrator shall consult or contract with
			 resource partners of the Administration and qualified third-party vendors to
			 carry out this section.
					(3)Communications
			 technologyThe Administrator shall ensure that the online
			 entrepreneurial training and the online learning community established under
			 this subsection allow entrepreneurs (including geographically isolated
			 entrepreneurs with less than broadband technology access) in all States and the
			 territories of the United States to network with the peers of the entrepreneurs
			 and to access entrepreneurial training and technical assistance
			 resources.
					(d)MaterialsIn
			 carrying out this section, the Administrator—
					(1)shall, to the maximum
			 extent practicable, use materials that incorporate quality resources and
			 educational offerings of the Administration, the SCORE established under
			 section 8(b)(1) of the Small Business Act (15 U.S.C. 637(b)(1)), as amended by
			 this Act, small business development centers, and other public and private
			 entities; and
					(2)shall develop additional
			 materials to address any areas not adequately addressed by the materials
			 described in paragraph (1).
					
	
		July 2, 2009
		Reported with an amendment
	
